Exhibit 10.26

 

PURCHASE AGREEMENT

 

Dated As Of April 20, 2005

 

Among

 

JAMDAT Mobile (Hawaii) LLC,

 

JAMDAT Mobile Inc.,

 

Blue Lava Wireless, LLC,

 

Henk B. Rogers 2005 Dynasty Trust, Akemi M. Rogers 2005 Dynasty Trust,

 

Henk Rogers and Akemi Rogers

 

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT dated as of April 20, 2005 (this “Agreement”), is by and
among: JAMDAT Mobile (Hawaii) LLC, a Delaware limited liability company
(“Buyer”), JAMDAT Mobile Inc., a Delaware corporation (“JAMDAT”), Blue Lava
Wireless, LLC, a Hawaii limited liability company (the “Company”), and Henk
Rogers, an individual (“Henk Rogers”), and Akemi Rogers, an individual (“Akemi
Rogers,” and collectively with Henk Rogers and Akemi Rogers, the “Individual
Members”), and Henk B. Rogers 2005 Dynasty Trust, a trust formed under the laws
of Hawaii (“Family Trust I”), and Akemi M. Rogers 2005 Dynasty Trust, a trust
formed under the laws of Hawaii (“Family Trust II,” and collectively with the
Family Trust I, the “Trust Members”).  The Individual Members and the Trust
Members are the owners of 100% of the limited liability company membership
interests of the Company, and are collectively referred to herein as, the
“Members”).

 

RECITALS

 

A.                                   The parties hereto desire that on the
Closing Date, the Members will sell and assign to Buyer, and Buyer will purchase
and accept, all of the Members’ Membership Interests in the Company (the
“Sale”), which Sale will result in Buyer acquiring 100% of the membership
interests of the Company in exchange for cash and shares of JAMDAT Common Stock,
$0.0001 par value per share (“JAMDAT Common Stock”).

 

B.                                     All of the Members of the Company have
approved the Sale pursuant to the terms of this Agreement and in accordance with
the applicable provisions of the Hawaii Uniform Limited Liability Company Act
and all other applicable Legal Requirements.

 

C.                                     The Boards of Directors of JAMDAT and the
Buyer, have approved the Sale pursuant to the terms of this Agreement and the
other transactions contemplated hereby in accordance with Delaware General
Corporation Law and all other applicable Legal Requirements.

 

D.                                    In connection with the Sale and the other
transactions contemplated hereby, the parties hereto desire to set forth certain
representations, warranties and covenants made by each to the other or others as
an inducement to the consummation of the Sale, upon the terms and subject to the
conditions contained herein.

 

E.                                      In connection with the Sale, the Members
on the one hand, and the Buyer on the other, are willing to indemnify the other
against certain losses and Liabilities that may occur as a result of the Sale
and the operations of the Company, in each case, upon the terms and subject to
the conditions contained herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE 1

 

DEFINITIONS

 

1.1                                 Defined Terms.  As used herein, the terms
below shall have the following meanings.  Any of such terms, unless the context
otherwise requires, may be used in the singular or plural, depending upon the
reference.

 

“Accounts Receivable” is defined in Section 5.8.

 

“Acquisition Proposal” means any proposal for a sale, purchase, exchange, merger
or other transaction involving the direct or indirect acquisition of all, or a
substantial portion of the equity interest in or the assets of, the Company,
other than the transactions contemplated by this Agreement.

 

“Affiliate” shall have the meaning set forth in the Exchange Act.  Without
limiting the foregoing, all directors and officers of a Person that is a
corporation and all managers and managing members of a Person that is a limited
liability company, shall be deemed Affiliates of such Person for all purposes
hereunder.

 

“Affiliate Indebtedness” shall mean any and all Liabilities of the Company to
any of the Members or any of their respective Affiliates other than the Company.

 

“Affiliated Tetris Companies” means the Company, The Tetris Company, LLC, a
Delaware limited liability company, Tetris Holding, LLC, a Delaware limited
liability company, Games International, LLC, a Delaware limited liability
company, Elorg Company, LLC, a Delaware limited liability company, Blue Planet
Software, Inc., a Hawaii corporation and each of such Person’s successors.

 

“Agreement” is defined in the first paragraph of this Agreement.

 

“Applicable Contract” shall mean any Contract (a) under which the Company has or
may acquire any rights, (b) under which the Company has or may become subject to
any Liability, or (c) by which the Company or any of the assets owned or used by
it is or may become bound or to which the Company or any of the assets owned or
used by it is or may be subject.

 

“Benefit Plans” is defined in Section 5.11(a).

 

“Business” shall mean (i) the development and distribution of downloadable
wireless entertainment applications for mobile telephone and other mobile
devices and (ii) any business in which the Company has been engaged as of the
date of this Agreement.

 

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the States of Hawaii and California are authorized or obligated to
close.

 

“Buyer” is defined in the first paragraph of this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Buyer Advance” means the amount of $5,000,000.00 paid to the Company under that
certain letter regarding exclusivity period from JAMDAT to the Company dated
March 23, 2005 that has not been repaid as of the Closing.

 

“Buyer’s Disclosure Schedules” shall mean the schedules and disclosures prepared
and delivered by JAMDAT and the Buyer for and to the Members and dated as of the
date hereof which set forth any exceptions to the representations and warranties
of JAMDAT and Buyer contained herein and certain other information called for by
this Agreement.  Unless otherwise specified, each reference in this Agreement to
any numbered schedule is a reference to that numbered schedule which is included
in the Disclosure Schedules.

 

“Buyer Indemnified Parties” is defined in Section 8.2(b).

 

“Buyer Tax Contest” is defined in Section 8.5.

 

“Calendar Quarter” shall mean each three (3) month quarter (or portion thereof)
ending on March 31, June 30, September 30 or December 31.

 

“Capital Change” is defined in Section 2.2(b).

 

“Claim” is defined in Section 8.2(e).

 

“Claim Notice” is defined in Section 8.2(e).

 

“Closing” is defined in Section 4.1.

 

“Closing Cash” is defined in Section 2.2(a)(ii).

 

“Closing Consideration” is defined in Section 2.2(a)(iii).

 

“Closing Date” is defined in Section 4.1.

 

“Closing Net Cash or Net Debt Statement” is defined in Section 2.5.

 

“Closing Shares” is defined in Section 2.2(a)(iii).

 

“Company Closing Payments” is defined in Section 2.2(c).

 

“Company Intellectual Property” shall mean all material Intellectual Property
(other than, to the extent not reducible to schedule form, trade dress, trade
secrets, know-how and goodwill attendant to the Intellectual Property and other
intellectual property rights) used by Company to conduct the Business as
presently conducted.

 

“Company-Owned Intellectual Property” shall mean Company Intellectual Property
owned by or exclusively licensed to Company.

 

“Company Registered Intellectual Property” shall mean any Intellectual Property
that is the subject of an application, certificate, filing, registration or
other document issued, filed

 

3

--------------------------------------------------------------------------------


 

with, or recorded by any governmental authority owned by, registered or filed in
the name of, the Company.

 

“Consent” shall mean any approval, consent, ratification, waiver, or other
authorization (including, but not limited to, any Governmental Authorization).

 

“Consideration Shares” is defined in Section 2.2(a)(v).

 

“Contract” shall mean any agreement, contract, or legally enforceable promise or
undertaking (whether written or oral and whether express or implied) or similar
obligation.

 

“Control Group Member” shall mean any person or entity which, together with the
Company, would be treated as a single employer under Sections 414(b), (c), (m)
or (o) of the IRC.

 

“Damages” is defined in Section 8.2(a).

 

“Employees” shall mean all employees who are immediately prior to the Closing
(i) in the active employment of the Company and are presently on the employee
payroll, whether full or part-time, or (ii) on sick leave, short-term disability
or other leave of absence approved by the Company.

 

“Encumbrance” shall mean any charge, claim, community property interest,
condition, equitable interest, mortgage, deed of trust, option, pledge,
hypothecation, charge, security interest, right of first refusal or restriction
of any kind, including any restriction on use, voting, transfer, receipt of
income or exercise of any other attribute of ownership, including but not
limited to any covenant, condition, restriction, reservation, rights of way,
easement or other title encumbrance or title exception affecting any property or
asset.

 

“Environment” shall mean soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins and
wetlands), groundwater, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life and any other environmental medium
or natural resource.

 

“Environmental Law” shall mean all federal, state, district, local and foreign
laws and Legal Requirements, all rules or regulations promulgated thereunder and
all orders, consent orders, judgments, notices, notice requirements, agency
guidelines, policies or restrictions and licenses, permits or demand letters
issued, promulgated or entered pursuant thereto, relating to pollution or
protection of the Environment.

 

“Environmental Permits” shall mean all licenses, permits, approvals,
authorizations, consents or orders of, or filings with, any Governmental Body,
whether federal, state, local or foreign, required for the operation of the
Company’s facilities under Environmental Laws.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor law.

 

4

--------------------------------------------------------------------------------


 

“Escrow Agent” means US Bank.

 

“Escrow Agreement” is defined in Section 4.2(i).

 

“Escrow Shares” is defined in Section 2.2(a)(iv).

 

“Estimated Net Cash” is defined in Section 2.5.

 

“Estimated Net Debt” is defined in Section 2.5.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Fenwick Opinion” is defined in Section 4.2(j).

 

“Financial Statements” is defined in Section 5.4.

 

“GAAP” shall mean United States generally accepted accounting principles and
practices.

 

“Governmental Authorization” shall mean any approval, Consent, license, permit,
waiver or other authorization issued, granted, given or otherwise made available
by or under the authority of any Governmental Body or pursuant to any Legal
Requirement.

 

“Governmental Body” shall mean any.

 

(a)                                  nation, state, county, city, town, village,
district or other jurisdiction of any nature;

 

(b)                                 federal, state, county, local, municipal,
foreign or other government;

 

(c)                                  governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official or entity and any court or other tribunal);

 

(d)                                 multi-national organization or body; or

 

(e)                                  body exercising, or entitled to exercise,
any administrative, executive, judicial, legislative, police, regulatory or
taxing authority or power of any nature.

 

“Hazardous Materials” shall mean any waste, chemical, pollutant, material or
other substance that is listed, defined, designated or classified as, or
otherwise determined to be, hazardous, radioactive, infectious, reactive,
corrosive, ignitable, flammable or toxic or a pollutant or a contaminant subject
to regulation, control or remediation under any Environmental Law (whether
solids, liquids or gases), including any mixture or solution thereof, and
specifically including petroleum and all derivatives thereof or synthetic
substitutes therefor, polychlorinated biphenyls, radon gas, urea formaldehyde
and asbestos or asbestos-containing materials.

 

5

--------------------------------------------------------------------------------


 

“HSR Act” means Section 7A of the Clayton Act (Title II of the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended) and the rules and regulations
promulgated thereunder.

 

“Income Taxes” shall mean net income Taxes imposed under subtitle A of the IRC
and any other Tax the predominant character of which is that of an income tax in
the U.S. sense within the meaning of United States Treasury Department
Regulations Section 1.901-1(a)(1)(ii) (disregarding for this purpose whether
such other Tax is imposed by a foreign or domestic governmental entity).

 

“Intellectual Property” means: (a) inventions and discoveries (whether or not
patentable and whether or not reduced to practice), improvements thereto, and
patents, patent applications, invention disclosures, and other rights of
invention, worldwide, including without limitation any reissues, divisions,
continuations and continuations-in-part, provisionals, reexamined patents or
other applications or patents claiming the benefit of the filing date of any
such application or patent; (b) trademarks, service marks, trade names, trade
dress, logos, domain names, product names and slogans, including any common law
rights, registrations, and applications for registration for any of the
foregoing, and the goodwill associated with all of the foregoing, worldwide; (c)
copyrightable works, all rights in copyrights, including moral rights,
copyrights, website content, and other rights of authorship and exploitation,
and any applications, registrations and renewals in connection therewith,
worldwide; (d) trade secrets and confidential business and technical
information, including, without limitation, web site user information, customer
and supplier lists and related information, pricing and cost information,
business and marketing plans, advertising statistics, any other financial,
marketing and business data, technical data, specifications, schematics and
know-how; (e) to the extent not covered by subsections (a) through (d), above,
Software and web sites (including all related computer code and content); (f)
rights to exclude others from appropriating any of such Intellectual Property,
including the rights to sue for and remedies against past, present and future
infringements of any or all of the foregoing and rights of priority and
protection of interests therein; and (g) any other proprietary, intellectual
property and other rights relating to any or all of the foregoing anywhere in
the world.

 

“IRC” shall mean the Internal Revenue Code of 1986, as amended, or any successor
law.

 

“IRS” shall mean the United States Internal Revenue Service or any successor
agency.

 

“Knowledge” shall mean and an individual will be deemed to have “Knowledge” of a
particular fact or other matter if such individual is actually aware of such
fact or other matter.  A Person (other than an individual) will be deemed to
have “Knowledge” of a particular fact or other matter if any individual who is
serving, or who has at any time served, as a director, limited liability company
manager, officer, partner, executor or trustee of such Person (or in any similar
capacity) has, or at any time had, Knowledge of such fact or other matter.

 

“Knowledge of the Company” or other similar phrases shall mean and include, the
Knowledge of the Company and the Knowledge of the Members.

 

6

--------------------------------------------------------------------------------


 

“Legal Requirement” shall mean any federal, state, county, local, municipal,
foreign, international, multinational or other administrative order,
constitution, law, ordinance, common law, regulation, statute or treaty.

 

“Liability” shall mean any direct or indirect liability, indebtedness,
obligation, commitment, expense, claim, deficiency, deferred income, guaranty or
endorsement of or by any Person of any kind or type, whether known, unknown,
accrued, absolute, contingent, matured or unmatured.

 

“Licenses” is defined in Section 5.12(b).

 

“License Agreement” is defined in Section 4.2(p).

 

“Lock Up Agreement” is defined in Section 4.2(o).

 

“Material Adverse Effect” or “Material Adverse Change” shall mean (i) any
material adverse effect or change in the condition (financial or other),
business, results of operations, Liabilities or operations of a specified
Person, its business and/or assets, excluding general economic, business and
industry conditions affecting such Person and other Persons in the first
Person’s industry or engaged in businesses similar to the business of the first
Person and (ii) any material limitation or restriction on the ability of a party
to this Agreement to consummate the Transactions.

 

“Member Indemnified Parties” is defined in Section 8.2(a).

 

“Members” is defined in the first paragraph of this Agreement.

 

“Members’ Disclosure Schedules” shall mean the schedules and disclosures
prepared and delivered by the Company and the Members for and to Buyer and dated
as of the date hereof which set forth any exceptions to the representations and
warranties of the Company and the Members contained herein and certain other
information called for by this Agreement.  Unless otherwise specified, each
reference in this Agreement to any numbered schedule is a reference to that
numbered schedule which is included in the Disclosure Schedules.

 

“Membership Interest(s)” shall mean the limited liability company membership
interest(s) of the Company.

 

“Monthly Net Revenues” is defined in Section 2.6(a).

 

“Morris Employment Agreement” is defined in Section 4.2(k).

 

“Net Cash” means an amount determined as of Closing equal to the excess, if any,
of (i) the sum of all of the Company’s cash, bank account balances, cash
equivalents, certificates of deposit, U.S. Treasury bills and other short term,
marketable securities and accounts receivable (as of March 31, 2005), over
(ii) all Liabilities of the Company that should be reflected on a balance sheet
of the Company properly prepared in accordance with GAAP (other than the Buyer
Advance, and the Lease and liabilities paid by the Company’s payment of the
Company Closing Payments).

 

7

--------------------------------------------------------------------------------


 

“Net Debt” means an amount determined as of Closing equal to the excess, if any,
of (i) all Liabilities of the Company that should be reflected on a balance
sheet of the Company properly prepared in accordance with GAAP (other than the
Buyer Advance and the Lease and liabilities paid by the Company’s payment of the
Company Closing Payments), over (ii) the sum of all of the Company’s cash, bank
account balances, cash equivalents, certificates of deposit, U.S. Treasury bills
and other short term, marketable securities and accounts receivable (as of March
31, 2005).

 

“Non-Competition Agreement(s)” is defined in Section 4.2(g).

 

“Order” shall mean, with respect to any Person any award, decision, injunction,
judgment, order, ruling, subpoena or verdict entered, issued, made or rendered
by any court, administrative agency or other Governmental Body or by any
arbitrator specifically directed at that Person.

 

“Ordinary Course of Business” shall describe any action taken by a Person if
such action is consistent with the past practices of such Person and is taken in
the ordinary course of the normal operations of such Person.

 

“Organizational Documents” shall mean (a) the articles or certificate of
incorporation, all certificates of determination and designation, and the bylaws
of a corporation; (b) the partnership agreement and any statement of partnership
of a general partnership; (c) the limited partnership agreement and the
certificate or articles of limited partnership of a limited partnership; (d) the
operating agreement, limited liability company agreement and the certificate or
articles of organization or formation of a limited liability company; (e) any
charter or similar document adopted or filed in connection with the creation,
formation or organization of a Person; and (f) any amendment to any of the
foregoing.

 

“Permitted Liens” is defined in Section 5.6.

 

“Person” shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union or other legal
entity or Governmental Body.

 

“Post Closing Consideration” shall mean the Post Closing Cash Consideration and
the Post Closing Shares.

 

“Post Closing Shares” is defined in Section 2.2(a)(v).

 

“Pre-Closing Period” is defined in Section 7.1(a).

 

“Proceeding” shall mean any action, arbitration, audit, hearing, investigation
(to the Knowledge of the Company and the Members), litigation or suit (whether
civil, criminal, administrative, investigative or informal) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental Body
or arbitrator.

 

“Registration Rights Agreement” is defined in Section 4.2(h).

 

8

--------------------------------------------------------------------------------


 

“Representative” shall mean any officer, director, principal, member, attorney,
agent, Employee or other representative of a Person.

 

“Rogers Employment Agreement” is defined in Section 4.2(l).

 

“Sale Consideration” is defined in Section 2.2(a).

 

“SEC Documents” means JAMDAT’s prospectus on Form S-1 filed July 2, 2004 and all
amendments thereto, JAMDAT’s quarterly report on Form 10-Q filed November 15,
2004, and all of JAMDAT’s other filings with the United States Securities and
Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Seller Closing Documents” is defined in Section 5.2(a).

 

“Seller Tax Contest” is defined in Section 8.7.

 

“SMRH Opinion” is defined in Section 4.3(g).

 

“Software” is defined in Section 5.19(g).

 

“Software Rights” is defined in Section 5.19(f).

 

“Straddle Period” is defined in Section 3.4(c).

 

“Straddle Period Tax Contest” is defined in Section 8.6.

 

“Subsidiary” shall mean, with respect to any Person who is not an individual
(for the purposes of this definition, the “Owner”), any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries.

 

“Tax Arbitration” is defined in Section 3.8.

 

“Tax Arbitrator” is defined in Section 3.8.

 

“Tax Claim” is defined in Section 8.5.

 

“Tax Contest” means a Buyer Tax Contest, Seller Tax Contest or a Straddle Period
Contest.

 

“Tax Damages” is defined in Section 8.2(c)(i).

 

“Tax Purchase Price” is defined in Section 3.2(a).

 

9

--------------------------------------------------------------------------------


 

“Taxes “ shall mean (whether or not disputed) taxes of any kind, levies or other
assessments, import duties, export duties, imposts, charges, fees, including but
not limited to (x) all federal, state, local or foreign taxes, including all
income, profits, capital gains, receipts, corporate franchise, net worth, gross
receipts, general excise, sales, use, value added, property, ad valorem,
value-added, intangible, unitary, conveyance, transfer, stamp, documentation,
documentary, license, payroll, employment, estimated, excise, environmental,
occupation, premium, property, recording, registration, remittance, customs,
duties, tariffs, severance, windfall profits, franchise, license, withholding,
social security, unemployment, disability, alternative or add-on minimum,
recapture or other taxes, levies, fees or assessments together with any interest
and any penalties, fines, additions to tax, and additional amounts with respect
thereto, (y) any liability for payment of amounts described in clause (x) as a
result of transferee liability, or being a member of an affiliated, combined,
consolidated or other group for any period, or otherwise through operation of
law, and (z) any liability for payment of amounts described in clauses (x) or
(y) as a result of any tax sharing, tax indemnity or tax allocation agreement or
any other express or implied agreement or any practice, policy or arrangement of
indemnifying any other Person for taxes or any other amount described above in
this definition.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Threatened” shall describe, with respect to any Person, any claim, Proceeding,
dispute, action or other matter if (i) any demand or statement has been made
(orally or in writing) to such Person or its Affiliate with respect to such
claim, Proceeding, dispute, action or other matter or (ii) any notice has been
given (orally or in writing) to such Person or its Affiliate with respect
thereto.

 

“Threshold” is defined in Section 8.2(c)(i).

 

“Transaction Documents” shall mean this Agreement, the Non-Competition
Agreements, the License Agreement, the Registration Rights Agreement, the Escrow
Agreement, the Lock Up Agreement and all other agreements, instruments and
documents executed and delivered by the Members of the Company at the Closing
pursuant to this Agreement.

 

“Transactions” shall mean the Sale and the other transactions contemplated
hereby and in the Transaction Documents.

 

“Unaudited Balance Sheet” is defined in Section 5.4(a)(ii).

 

ARTICLE 2

 

THE SALE

 

2.1                                 The Sale.  Subject to the terms and
conditions of this Agreement, each of the Members hereby agrees to sell and
assign to the Buyer, free and clear of all Encumbrances (other than Encumbrances
imposed by federal and state securities laws), and the Buyer hereby agrees to
purchase and accept, all of the Membership Interests of the Company in exchange
for the Sale Consideration, all effective as of the Closing Date.  At the
Closing, the Company and

 

10

--------------------------------------------------------------------------------


 

the Members shall execute such assignments and other documents and take such
further actions as reasonably requested by the Buyer to cause the Buyer to be
vested with one hundred percent (100%) of the Company’s outstanding Membership
Interests and to be admitted as the sole member of the Company.  From and after
the Closing Date, the Members shall not be entitled to any rights with respect
to the Membership Interests, including distributions from the Company or to
exercise any voting or other rights with respect to the Membership Interests. 
Without limiting the obligations of the Members under this Agreement, from and
after the Closing Date, the Members shall not have any obligations under the
Organizational Documents of the Company.

 

2.2                                 Sale Consideration.

 

(a)                                  Sale Consideration.  As the purchase price
for their Membership Interests in the Company and the covenants of the Members
in the Non-Competition Agreements, the Members shall be entitled to receive from
JAMDAT and JAMDAT shall pay or cause to be paid to the Members (or on behalf of
the Members as directed by them in accordance with Section 2.2(c) hereof) the
following consideration (collectively, the “Sale Consideration”) as directed in
writing by the Members not less than five (5) days prior to Closing as set forth
on Schedule 2.2(a):

 

(i)                                     The Buyer Advance delivered to the
Members via wire transfer on March 24, 2005;

 

(ii)                                  Fifty Two Million Six Hundred Thousand
Dollars ($52,600,000.00) less the Buyer Advance, payable in immediately
available funds at the Closing by wire transfer, (the “Closing Cash”);

 

(iii)                               3,050,000 shares of JAMDAT Common Stock, as
adjusted for any Capital Change at any time after the date of this Agreement and
prior to the Closing (the “Closing Shares,” and together with the Closing Cash,
the “Closing Consideration”);

 

(iv)                              1,000,000 shares of JAMDAT Common Stock, as
adjusted for any Capital Change at any time after the date of this Agreement and
prior to the Closing (the “Escrow Shares”), certificates for which Escrow Shares
shall be delivered by JAMDAT to the Escrow Agent at Closing to be held in escrow
pursuant and subject to the terms and conditions of the Escrow Agreement as
security for the obligations of JAMDAT to issue Escrow Shares to the Members
pursuant to Section 2.3 hereof; and

 

(v)                                 Thirteen Million Seven Hundred Thousand
Dollars ($13,700,000.00) (the “Post Closing Consideration”), payable on the one
year anniversary of the Closing.  At the election of JAMDAT in its sole and
absolute discretion, the Post Closing Consideration shall be payable in any
combination of immediately available funds and/or JAMDAT Common Stock (the “Post
Closing Shares,” and together with the Closing Shares and Escrow Shares, the
“Consideration Shares”), with the value of any Post Closing Shares being

 

11

--------------------------------------------------------------------------------


 

determined for this purpose as the number of such Post Closing Shares multiplied
by the average closing price of one share of JAMDAT Common Stock for the fifteen
(15) trading days immediately prior to the one year anniversary of the Closing
as reported by the NASDAQ National Market, provided, that the aggregate
Consideration Shares to be issued in connection with the Transactions shall not
exceed 19.9% of the issued and outstanding JAMDAT Common Stock as of the date
hereof.  In order to elect to pay any or all of the Post Closing Consideration
with shares of JAMDAT Common Stock, the Post Closing Shares must be registered
on or before the one year anniversary of the Closing pursuant to an effective
registration statement filed under the Securities Act.

 

(b)                                 Notwithstanding the provisions of Section
2.2(a), if JAMDAT recapitalizes, either through a subdivision (or stock split)
of any of its outstanding shares of JAMDAT Common Stock into a greater number of
such shares, or a combination (or reverse stock split) of any of its outstanding
shares of JAMDAT Common Stock into a lesser number of such shares, or
reorganizes, reclassifies or otherwise changes its outstanding shares of JAMDAT
Common Stock into the same or a different number of shares of other classes or
series of JAMDAT stock (other than through a subdivision or combination of
shares provided for in the preceding clause), or declares a dividend or other
distribution on its outstanding shares payable in shares of JAMDAT Common Stock
or in shares or securities convertible into shares of JAMDAT Common Stock (each,
a “Capital Change”) at any time after the date of this Agreement and prior to
the Closing, then the number of Closing Shares and Escrow Shares will each be
proportionally and equitably adjusted.

 

(c)                                  Company Closing Payments. The Members
hereby direct JAMDAT as follows (the “Company Closing Payments”):

 

(i)                                     At the Closing, to pay a portion of the
Closing Cash in the amounts and to the parties set forth on Schedule 2.2(c)(i);

 

(ii)                                  At the Closing, to deliver a portion of
the Closing Shares in the amounts and to the parties set forth on Schedule
2.2(c)(ii); and

 

(iii)                               On the one-year anniversary of the Closing,
to pay a portion of the Post Closing Consideration in the amounts and to the
parties set forth on Schedule 2.2(c)(iii) (with the amounts of cash and shares
of JAMDAT Common Stock paid or delivered to each such parties to be in the same
proportions).

 

2.3                                 Escrow.

 

(a)                                  Escrow.  In order to establish a source of
recovery in connection with satisfaction of claims of the Member Indemnified
Parties for any post-closing indemnity claim pursuant to Article VIII and as
evidence of the obligation of JAMDAT through the Escrow Agent as agent of JAMDAT
for such purpose to deliver the Escrow Shares at the time or times (if any) as
the Members become entitled to receive the Escrow

 

12

--------------------------------------------------------------------------------


 

Shares pursuant to the terms of the Escrow Agreement, at Closing JAMDAT shall
deliver to the Escrow Agent to hold in escrow pursuant to the terms of the
Escrow Agreement, a certificate or certificates for the Escrow Shares.  As part
of the Sale Consideration, Escrow Agent, as agent for JAMDAT, shall deliver to
the Members the Escrow Shares at the time or times (if any) as the Members
become entitled to receive the Escrow Shares pursuant to the terms of the Escrow
Agreement.  Only such delivery by the Escrow Agent, as agent for JAMDAT (and not
delivery of the Escrow Shares to the Escrow Agent), shall constitute payment of
the portion of the Sale Consideration (if any) consisting of the Escrow Shares.

 

(b)                                 Rights to Escrow Shares.  During the period
the Escrow Shares remain subject to the terms and conditions of the Escrow
Agreement, JAMDAT shall have all right, title and interest in and to the Escrow
Shares (subject only to such rights of the Members to receive Escrow Shares
pursuant to the terms of the Escrow Agreement at such time or times as those
rights arise), and JAMDAT shall be entitled to any and all of the voting rights
related to the Escrow Shares and any and all dividends and other income payable
by JAMDAT on the Escrow Shares during such period.  JAMDAT shall deliver any and
all dividends and other income payable by JAMDAT on the Escrow Shares to the
Escrow Agent to be held in escrow and considered and treated as Escrow Shares
for disposition pursuant to the terms and conditions of the Escrow Agreement.

 

(c)                                  Cooperation.  At the Closing, JAMDAT shall
deliver to the Escrow Agent certificates evidencing the Escrow Shares, and the
Members shall deliver to the Escrow Agent assignments executed in blank with
respect to the Escrow Shares.  In connection with any partial or complete
release of Escrow Shares, Buyer shall provide to the Members certificates
evidencing such released Escrow Shares and the parties shall execute such
documents and take such further actions as necessary or appropriate to
effectuate the provisions of this Section.

 

2.4                                 Intentionally Omitted.

 

2.5                                 Closing Adjustment for Net Cash or Net Debt.

 

(a)                                  Estimated Net Cash and Estimated Net Debt. 
Not more than five (5) calendar days prior to the Closing and not later than two
(2) calendar days prior to the Closing, the Members shall deliver to Buyer an
estimate of the Net Cash or Net Debt (as the case may be) (the “Estimated Net
Cash” and the “Estimated Net Debt”, respectively).  Immediately prior to the
Closing, either (i) the Company shall distribute to the Members the amount of
any Estimated Net Cash, or (ii) the Members shall contribute to the capital of
the Company cash in the amount of any Estimated Net Debt.  Within thirty (30)
calendar days after the Closing Date, Buyer shall prepare and deliver to the
Members a statement setting forth the amount of Net Cash or the amount of Net
Debt, as the case may be, including the underlying basis of such determination
(the “Closing Net Cash or Net Debt Statement”).  Within fifteen (15) calendar
days after the Buyer shall have delivered the Closing Net Cash or Net Debt
Statement (the “Member Objection Period”), the Members may provide the Buyer
with a certificate (the “Member Certificate”) stating whether the Members
believe that the calculations set forth in the Closing Net Cash or

 

13

--------------------------------------------------------------------------------


 

Net Debt Statement are correct and complete or not correct or complete in the
Members’ view.  If either (i) the Member Certificate states that the Members
believe that the calculations set forth in the Closing Net Cash or Net Debt
Statement are correct or (ii) the Members fail to timely provide the Buyer with
the Member Certificate within the Member Objection Period, then the Members
shall be deemed to have conclusively agreed with and shall be bound by the
calculations set forth in the Closing Net Cash or Net Debt Statement for
purposes of this Section 2.5.  If the Member Certificate is timely delivered to
Buyer and objects to the Buyer’s determination in the Closing Net Cash or Net
Debt Statement, then the Members and the Buyer shall confer in good faith in an
effort to reach agreement or compromise on the determinations in the Closing Net
Cash or Net Debt Statement; provided, that if after ten (10) calendar days of
negotiation and discussion the parties have not reached an agreement regarding
the Closing Adjustment (as defined below), the parties shall appoint a mutually
and reasonably satisfactory independent certified public accountant (the
“Accountant”) to review the calculations of both the Members and the Buyer of
Estimated Net Cash and/or the Estimated Net Debt, and to make a final written
determination of the Closing Adjustment, which determination shall be conclusive
and binding on the Members, Buyer, the Company and JAMDAT.  The Accountant’s
engagement pursuant to this Section 2.5(a) shall be limited solely to
determining the Net Cash or the Net Debt of the Company and the Closing
Adjustment.  The Members on the one hand and JAMDAT and the Buyer on the other
hand shall bear the fees and expenses, in equal proportions, of the Accountant
in connection with its engagement hereunder.

 

(b)                                 Closing Adjustment.  If it is finally
determined in accordance with this Section 2.5 that there is: (i) Net Cash, then
within five (5) calendar days (A) Buyer shall pay to the Members the excess, if
any, of Net Cash over Estimated Net Cash or (B) the Members shall pay to Buyer
cash in an amount equal to the sum of (w) the excess, if any, of Estimated Net
Cash over Net Cash plus (x) the amount of Net Debt, if any, and (ii) if there
was Net Debt, then within five (5) calendar days (C) Buyer shall pay to the
Members the sum equal to (y) the excess, if any, of Estimated Net Debt over Net
Debt, if any, plus (z) the amount of any Net Cash, or (D) the Members shall pay
to Buyer cash in the amount equal to any excess of Net Debt over Estimated Net
Debt.  Any payment pursuant to the immediately preceding sentence (the “Closing
Adjustment”) shall be treated as an adjustment to purchase price for Tax
purposes to the extent permitted by applicable Legal Requirements with respect
to Taxes.

 

2.6                                 Undistributed Pre-Closing Revenues.  Within
five (5) Business Days after the last day of each calendar month following the
Closing Date, until up to and including the last calendar month that is one
hundred twenty (120) days following the end of the calendar quarter in which the
Closing occurs (the “Closing Quarter”) (each such monthly period, a
“Post-Closing Monthly Period”), JAMDAT shall (A) deliver to the Members an
estimated statement of Monthly Net Revenues actually received by the Company
during such Post-Closing Monthly Period (the “Monthly Net Revenue Statement”),
and (B) promptly pay to the Members an amount of cash equal to such Monthly Net
Revenues (such amounts, the “Net Revenue Payments”).  “Monthly Net Revenues”
means an amount equal to the difference of (a) all cash received by the Company
after the Closing Date during the applicable Post-Closing Monthly Period that
represents the collection of Accounts Receivable earned by the Company on or

 

14

--------------------------------------------------------------------------------


 

before March 31, 2005 (which Accounts Receivable are not reflected on the
Closing Net Cash Statement), less (b) any royalty or other Liability of any kind
payable in respect of such Accounts Receivable (which Liability is not reflected
on the Closing Net Debt Statement), which Liabilities shall be the
responsibility of the Company and paid in accordance with their terms.  Receipt
of Monthly Net Revenues and Liabilities payable in respect of such amounts shall
be determined consistent with past practices of the Company and in accordance
with GAAP and the Accounting Rules set forth on Schedule 2.6 (the “Accounting
Rules”).

 

ARTICLE 3

 

CERTAIN TAX MATTERS

 

3.1                                 Income Tax Treatment.  JAMDAT, the Buyer and
the Members acknowledge and agree the Sale shall be treated for Income Tax
purposes as a purchase by JAMDAT and the Buyer of the assets of the Company that
constitute a single trade or business for purposes of IRC Section 1060 and
applicable provisions of this Article III, and (except as required by a final
determination as defined in IRC Section 1313(a) or as JAMDAT and Buyer and the
Members may agree) none of them shall take a contrary position for any Income
Tax purpose; provided, however, JAMDAT and Buyer acknowledge that the Members
may, to the extent permitted by applicable Tax Legal Requirements, treat the
Sale as a sale of the Membership Interests for Hawaii Income Tax and excise Tax
purposes and for United States federal Income Tax purposes in accordance with
IRS Revenue Ruling 99-6.

 

3.2                                 Allocation of Tax Purchase Price.

 

(a)                                  The parties agree that the Sale
Consideration and all other amounts treated for federal Income Tax purposes as
purchase price paid by the Buyer for the assets of the Company (the “Tax
Purchase Price”) shall be allocated for such purposes as provided in Treasury
Regulations Sections 1.1060-1(c) and pursuant to the procedures set forth in
this Section 3.2; provided that the parties agree that the covenants contained
in the Non-Competition Agreement for Henk Rogers shall be allocated not more
than $500,000 of the Sale Consideration.  The parties shall file all Tax Returns
(including but not limited to Internal Revenue Service Form 8594) in all
respects and for all purposes consistent with any such allocation so agreed, if
any.  None of the parties shall take any position (whether in audits, Tax
Returns, or otherwise) that is inconsistent with such allocation that is so
agreed, if any, unless required to do so by a final determination as defined in
IRC Section 1313(a).  Nothing contained in this Agreement will impose on either
party the duty or obligation to contest any action that the IRS, any
Governmental Body or any other taxing authority may take or contest any
adjustment or change in such allocation that the IRS, any Governmental Body or
any other taxing authority may make or propose.

 

(b)                                 No later than 75 days after the Closing
Date, Buyer shall give written notice to the Members of Buyer’s proposed
allocation of the Tax Purchase Price in accordance with Section 3.2(a).  If the
Members do not give written notice to Buyer within 20 days after receipt of such
notice from Buyer that the Members disagree with any part or all of such
proposal, then such allocation as so proposed by Buyer shall be

 

15

--------------------------------------------------------------------------------


 

deemed agreed by the parties for purposes of the application of this
Section 3.2, and the Tax Purchase Price shall be allocated as provided in such
notice so given by Buyer.  If the Members do so give notice of any such
objection, then from that time until the expiration of 120 days after the
Closing, the Buyer and Members shall negotiate in good faith to reach mutual
agreement regarding any matters subject to such objection and the allocation of
the Tax Purchase Price consistent with the requirements of Section 3.2(a), and
if the Buyer and Member do reach such agreement within such period, then the
matters and allocation so agreed upon shall be deemed agreed by the parties for
purposes of the application of this Section 3.2.  In the event that the Members
do so give notice of any such objection and the Buyer and Members are unable so
to reach agreement on all such matters, then the matters and allocation that
have been agreed shall be deemed agreed by the parties for purposes of the
application of this Section 3.2 and, to the extent not so agreed by Buyer and
Members, Buyer and each Member shall file its Tax Returns based on its own good
faith determinations.  Buyer and the Members may enter into or refuse or fail to
enter into any agreement pursuant to this Section 3.2 in its or their good faith
discretion.

 

(c)                                  Each of JAMDAT and Buyer shall have no
concern, responsibility or liability for allocation of Tax Purchase Price
between or among any one or more of the Members or their designees or assignees
and shall not be obligated by this Section 3.2 to make or agree to any
allocation of Tax Purchase Price between or among the Members, their designees
or assignees, and/or any other person.

 

3.3                                 Taxation of Escrow Shares.  For Tax
purposes, the Members intend to report the Escrow Shares and the Post Closing
Consideration on the installment method of taxation under IRC §453 as an
installment obligation.  The parties shall file all Income Tax Returns
(including, but not limited to Internal Revenue Service Form 8594) in all
respects and for all purposes consistently under the installment method and
United States Treasury Department Regulations Section 1.338-7 based upon the
fair market value of the Escrow Shares at the time or times of release thereof
from escrow, unless such inconsistency is mandated by applicable Legal
Requirements.  Further, the parties shall report any income from the Escrow
Shares during the applicable escrow period in a manner consistent with Proposed
United States Treasury Department Regulation Section 1.468B-8, which states that
Buyer shall be treated for tax purposes as owning the Escrow Shares for the
period prior to the date on which the last of the events subject to a bona fide
contingency either has or has not occurred.  The parties acknowledge and agree
that JAMDAT shall be considered the owner of the Escrow Shares for Income Tax
purposes until such time or times and to the extent the Members become entitled
to receive Escrow Shares pursuant to the Escrow Agreement (it being further
agreed that JAMDAT may treat the Escrow Shares as not outstanding for Income Tax
purposes until such time or times).

 

3.4                                 Taxes on Sale and Transactions; Tax
Returns.  The Members, jointly and severally, shall be responsible for, and
shall pay when due, any and all Taxes incurred by the Company, the Members,
Buyer and JAMDAT, or any of them, as a result of the Sale and the Transactions
(except as otherwise provided in the Escrow Agreement), including without
limitation any income, documentary, gross receipts, general excise, sales, use,
stamp, registration or other Taxes incurred in connection with the exchange by
the Members of Membership

 

16

--------------------------------------------------------------------------------


 

Interests for the Sale Consideration as provided hereunder, the transfer of any
assets of the Company and the covenants of the Members in the Non-Competition
Agreements.  Buyer, Company and the Members further agree, upon request and in
connection with Closing and the preparation and filing of Tax Returns therefor
pursuant to this Section 3.4, to use their commercially reasonable efforts to
obtain any certificate or other document from any Governmental Body or any other
Person as may be necessary to mitigate, reduce or eliminate any such
documentary, gross receipts, general excise, sales, use, stamp or registration
Tax.

 

(a)                                  The Members shall, at their expense, timely
file all Tax Returns required to be filed by the Members (and which are not
required to be executed or filed by the Company or Buyer) with respect to all
such Taxes and timely pay all Taxes reflected as due thereon.

 

(b)                                 The Members shall, at their own expense,
(i) no less than fifteen (15) calendar days before required to be filed, prepare
and submit to Buyer for review and approval by Buyer in its reasonable
discretion, (A) all Tax Returns (other than Income Tax Returns) required to be
filed by the Company with respect to such Taxes and (B) all Tax Returns relating
to the Company and the Business for a period ending on or before the Closing
Date including the final United States federal Income Tax Return for the
Company, the final State of Hawaii Income Tax Return for the Company and all
applicable Hawaii general excise and use Tax Returns and (ii) timely file all
such Tax Returns so approved by Buyer together with payment in full of all Taxes
shown as due thereon. If so approved by Buyer, then the Buyer will (i) cause the
Company to execute such Tax Returns and deliver them to the Members for filing
and (ii) if required by applicable Legal Requirements, Buyer will join in the
execution of any such Tax Returns required.

 

(c)                                  No less than fifteen (15) calendar days
before required to be filed, Buyer shall prepare and submit to the Members for
their review and approval (which approval shall not be unreasonably withheld)
any Tax Returns for any period that includes and neither begins nor ends on the
Closing Date (a “Straddle Period”), together with a statement setting forth the
amount of any Taxes shown as due on such Tax Returns that are allocated to the
pre-Closing portion of such Straddle Period under this Section 3.4(c).  No less
than five (5) calendar days before required to be filed, the Members shall pay
to Buyer cash in the amount of such Taxes so allocated to such pre-Closing
portion of such Straddle Period.  For purposes of this Agreement, Taxes incurred
during a Straddle Period shall be allocated to the pre-Closing portion of such
Straddle Period as follows:  (i) ad valorem Taxes for such Straddle Period shall
be equal to the amount of such ad valorem Taxes for the full Straddle Period
multiplied by a fraction, the numerator of which is the number of days during
the pre-Closing portion of such Straddle Period and the denominator of which is
the number of days during the full Straddle Period; and (ii) Taxes (other than
the Taxes referred to in clause (i)) for the pre-Closing portion of such
Straddle Period shall be computed as if such Straddle Period ended on the
Closing Date.

 

(d)                                 Any disagreement or dispute between Buyer,
on the one hand, and the Members, on the other hand, regarding the form or
content of any Tax Return to be

 

17

--------------------------------------------------------------------------------


 

filed pursuant to this Section 3.4 and that requires the approval of Buyer or
that will be filed by the Company and on which the Members are entitled to
approve pursuant to this Section 3.4 (i) shall be resolved in Buyer’s reasonable
discretion solely for purposes of facilitating the timely filing of such Tax
Return, and (ii) shall finally be resolved pursuant to a Tax Arbitration.

 

3.5                                 Tax-Related Books and Records.  Buyer agrees
to permit the Members and their Representatives access to the Company’s books
and records (other than any books and records created after the Closing Date) to
the extent reasonably required for purposes of (i) preparing and filing Tax
Returns required to be prepared and filed by them pursuant to Section 3.4,
(ii) enabling the Members to approve Tax Returns which the Members are entitled
to approve pursuant to Section 3.4, (iii) any Tax Arbitration, and (iv) any Tax
Contest involving the Company in which the Members are permitted or required to
participate pursuant to this Agreement.  The Members shall permit Buyer and its
Representatives reasonable access to the books and records of the Members and
their Affiliates (other than any books and records (A) created after the Closing
Date, (B) that do not relate to the Company or (C) that are subject to the
attorney-client privilege),  to the extent reasonably required for purposes of
(i) preparing and filing Tax Returns required to be prepared and filed by Buyer
or the Company pursuant to Section 3.4, (ii) enabling Buyer to review and
exercise its right to approve Tax Returns that Buyer is entitled to review and
approve pursuant to Section 3.4, (iii) any Tax Arbitration, and (iv) any Tax
Contest involving the Company.  In addition, if a party to this Agreement shall
desire to dispose of any of such books or records prior to the expiration of
seven (7) years after the Closing Date (or, to the extent such books and records
relate thereto, prior to a final determination of any Tax Arbitration or Tax
Contest), such party shall, prior to such disposition, give each other party to
this Agreement a reasonable opportunity, at such party’s expense, to segregate
and remove such books and records as such other party may select.

 

3.6                                 Cooperation on Tax Matters.

 

(a)                                  Buyer, the Company, and the Members shall
cooperate to the extent reasonably required in connection with the filing of Tax
Returns pursuant to this Agreement and any Tax Contest.  Such cooperation shall
include the retention and (upon the other party’s request) the provision of
books and records and other information which are reasonably relevant to any
such Tax Contest and explanation of any such material to the extent reasonably
required; provided, however, for avoidance of any doubt, neither this sentence
nor any other provision of this Agreement shall require JAMDAT or Buyer to
disclose to the Members or any arbitrator or subject to discovery any Tax Return
or tax accrual workpapers of a Member Indemnified Party.

 

(b)                                 The Members shall promptly notify Buyer, in
writing, upon receipt by any Member or any of Affiliate of a Member of notice of
any pending or Threatened federal, state, local or foreign Tax audits or
assessments relating to the income, properties or operations of the Company. 
The Buyer shall promptly notify the Members, in writing, upon receipt by the
Company after the Closing Date (other than from the Members) of a notice of any
pending or Threatened federal, state, local or foreign Tax audits or assessments
relating to the income, properties or operations of the Company for any taxable
period that ends on or before the Closing Date.

 

18

--------------------------------------------------------------------------------


 

3.7                                 Withholding.  At or prior to the Closing,
and at each subsequent time as Buyer reasonably may require in connection with
the payment or delivery of any Sale Consideration or the release of any Escrow
Shares, each of the Members shall deliver to Buyer a properly completed IRS Form
W-9 (or suitable substitute form), indicating that such Member is a United
States person and establishing an exemption from backup withholding.  At the
time of any direction by a Member to Buyer, pursuant to Section 2.2 of this
Agreement or otherwise, to pay or deliver to a designee, assignee or other
person any Sale Consideration, Escrow Shares or other amount includible within
the Tax Purchase Price, such Member shall cause such designee, assignee or other
person to deliver to Buyer a duly completed and executed IRS Form W-8 or W-9
that relieves Buyer of any obligation under any Tax or other applicable Legal
Requirements to withhold and remit to any governmental authority any amount that
such Member shall so direct Buyer to pay or deliver to such designee, assignee
or other person.  In all events, to the extent required by applicable Legal
Requirements, Buyer shall be entitled to withhold from any amount payable by
Buyer to any Member or any designee or assignee of any Member as directed
pursuant to Section 2.2 of this Agreement or otherwise.

 

3.8                                 Tax Arbitration.  Any disagreement or
dispute after Closing between Buyer and/or the Company, on the one hand, and the
Members, on the other hand, regarding (i) any matter governed by this
Article III (other than a matter governed by Section 3.2) or (ii) relating to
the manner in which a Tax Contest is to be handled, shall be submitted for final
and binding resolution to resolve such disagreement or dispute to (A) with
respect to any matter described in clause (i), a Tax partner at a nationally or
regionally recognized accounting firm or (B) with respect to any matter
described in clause (ii), a Tax partner at a nationally or regionally recognized
law firm with substantial experience over a period of not less than 10 years in
the handling of Tax audits, examinations, administrative appeals and related
litigation (such procedure for resolution, a “Tax Arbitration,” and such Tax
partner, the “Tax Arbitrator”).  The Tax Arbitrator shall be selected by
agreement of the Buyer, on the one hand, and the Members, on the other hand
(and, if they fail to agree within a reasonable period, the Tax Arbitrator shall
be selected by agreement of two persons who are qualified to serve as Tax
Arbitrator, one selected by Buyer and the other selected by the Members).  Each
side shall instruct the Tax Arbitrator to choose either the position proposed by
it or the position proposed by the other side and to deliver to each side, as
promptly as practicable and in any event within ninety (90) calendar days after
his or her appointment, a written report setting forth the resolution of any
such disagreement or dispute determined in accordance with this Section 3.8. 
The determination of the Tax Arbitrator shall be final and binding upon the
parties to this Agreement and their respective Affiliates.  The fees, expenses
and costs of the Tax Arbitrator shall be borne one hundred percent (100%) by the
side whose position is rejected by the Tax Arbitrator.  Other than such fees and
expenses of the Tax Arbitrator, each side shall be responsible for their own
costs and expenses incurred in connection with any Tax Arbitration. 
Notwithstanding the foregoing, no arbitrator shall have any power or authority
to determine or issue any award or order mandating or compelling the manner in
which a party in fact treats any item on any Tax Return of such party or
compelling or prohibiting compliance by such party with such Tax payment,
withholding or reporting obligations that such party determines it has (or that
it is determined to have under any final determination within the meaning of IRC
Section 1313(a) or any similar determination under other applicable tax law) or
the manner in which it conducts or resolves any Tax Contest to which it is a
taxpayer party; provided, however, without any implication to be drawn from this
proviso that any such breach may or will give rise to liability for (or an
excuse

 

19

--------------------------------------------------------------------------------


 

from liability for) any damages, this sentence shall not be construed to excuse,
reduce or otherwise limit a party’s liability to another party for compensatory
damages for breach of this Agreement.

 

ARTICLE 4

 

CLOSING

 

4.1                                 Closing  Upon the terms and subject to the
conditions set forth herein, the closing of the Transactions (the “Closing”)
shall be held at 10:00 a.m. local time at the offices of Sheppard Mullin
Richter & Hampton, LLP, 333 S. Hope Street, Los Angeles, California 90071, on
the first Business Day after all of the conditions to Closing set forth in
Sections 4.2 and 4.3 and the deliveries set forth in Sections 4.5 and 4.6 have
been satisfied or waived in accordance with this Agreement or at such other time
or on such other date at such other place as the parties hereto may mutually
agree.  Notwithstanding the actual time of Closing, the Closing shall be deemed
to have occurred on 12:01 am on the day of the Closing (the “Closing Date”).

 

4.2                                 Closing Conditions of JAMDAT and Buyer.  The
obligations of JAMDAT and Buyer hereunder to purchase the Membership Interests
are subject to the fulfillment, at or before the Closing, of each of the
following conditions (all or any of which may be waived in whole or in part by
Buyer in its sole discretion):

 

(a)                                  Representations and Warranties.  Each of
the representations and warranties made by the Company and the Members in this
Agreement (other than those made as of a specified date earlier than the Closing
Date) shall be true and correct in all material respects (without regard to
materiality exceptions or qualifiers in such representations and warranties) on
and as of the Closing Date as though such representation or warranty was made on
and as of the Closing Date, and any representation or warranty made as of a
specified date earlier than the Closing Date shall have been true and correct in
all material respects (without regard to materiality exceptions or qualifiers in
such representations and warranties) on and as of such earlier date.

 

(b)                                 Performance.  The Company and the Members
shall have performed and complied with, in all material respects, each
agreement, covenant and obligation required by this Agreement and the
Transaction Documents to be so performed or complied with by the Company and the
Members at or before the Closing.

 

(c)                                  Orders.  There shall not be in effect on
the Closing Date any Order or Proceeding restraining, enjoining or otherwise
prohibiting or making illegal the consummation of any of the Transactions
contemplated by this Agreement and the Transaction Documents or which could
reasonably be expected to otherwise result in a material diminution of the
benefits of the Transactions contemplated by this Agreement and the Transaction
Documents to JAMDAT or Buyer.

 

(d)                                 Regulatory Consents and Approvals.  All
consents, approvals and actions of, filings with and notices to any Governmental
Body necessary to permit

 

20

--------------------------------------------------------------------------------


 

JAMDAT, Buyer, Company and the Members to perform their obligations under this
Agreement and to consummate the transactions contemplated hereby (a) shall have
been duly obtained, made or given, (b) shall not be subject to the satisfaction
of any condition that has not been satisfied or waived and (d) shall be in full
force and effect, and all terminations or expirations of waiting periods imposed
by any Governmental Body necessary for the consummation of the transactions
contemplated by this Agreement shall have occurred.  The Members and the Company
shall provide, in form and substance acceptable to Buyer in its sole discretion,
any notices required to be given under the Hawaii Dislocated Workers Law, the
federal WARN Act or any similar legal requirement related to or as a result of
the Transactions, and all applicable notice periods shall have expired;
provided, however, that in the event the parties decide to close the
Transactions on a date earlier than the expiration of 60 days after the date the
notice required to be given by the Company under the Hawaii Dislocated Workers
Law (in a form approved by Buyer) is received by each of the Company’s
employees, then the parties agree that, on the Closing Date, the Buyer will
either (i) provide “pay in lieu of full notice” to each employee of the Company
in the amount of such employee’s full wages and benefits per day for the number
of days that the notice given to such employee was less than 60 days or (ii)
guarantee continued employment and/or full wages and benefits for at least 60
days following the Closing in a manner sufficient to satisfy the requirements of
the Hawaii Dislocated Workers Law (provided, if an employee’s employment is
terminated prior to the expiration of the 60 day period, the employee will
receive full wages and benefits for the balance of the 60 day period).

 

(e)                                  Proceedings.  All proceedings to be taken
on the part of the Company and the Members in connection with the Transactions
contemplated by this Agreement and the Transaction Documents shall be reasonably
satisfactory in form and substance to Buyer, and Buyer shall have received
copies of all such documents and other evidences as Buyer may reasonably request
in order to establish the consummation of the Transactions and the taking of all
proceedings in connection therewith.

 

(f)                                    Third Party Consents.  All consents (or
in lieu thereof waivers) of third parties necessary for the performance by any
of JAMDAT, Buyer, the Company and the Members of their obligations under this
Agreement and the Transaction Documents and to the consummation of the
Transactions contemplated hereby as are required under any Contract to which
JAMDAT, Buyer, the Company or the Members, is a party or by which any of their
respective assets and properties are bound set forth on Schedule 4.2(f) shall
have been obtained, (b) shall be in form and substance reasonably satisfactory
to JAMDAT and Buyer, (c) shall not be subject to the satisfaction of any
condition that has not been satisfied or waived and (d) shall be in full force
and effect, except where the failure to obtain any such consent (or in lieu
thereof waiver) could not reasonably be expected, individually or in the
aggregate with other such failures, to materially adversely affect JAMDAT,
Buyer, or the business or condition of the Company or otherwise result in a
material diminution of the benefits of the Transactions contemplated by this
Agreement and the Transaction Documents to Buyer.

 

21

--------------------------------------------------------------------------------


 

(g)                                 Non-Competition Agreements.  The Individual
Members and John Morris shall have executed and delivered non-competition
agreements in the form of Exhibit A attached hereto (the “Non-Competition
Agreements”).

 

(h)                                 Registration Rights Agreement.  The Members
and the parties on Schedule 2.2(c)(ii) shall have executed and delivered a
registration rights agreement in the form of Exhibit B attached hereto (the
“Registration Rights Agreement”).

 

(i)                                     Escrow Agreement.  The Members shall
have executed and delivered an escrow agreement in the form of Exhibit C
attached hereto (the “Escrow Agreement”).

 

(j)                                     Opinion of Counsel.  Buyer shall have
received the opinion of Fenwick & West, LLP, counsel to the Company, dated the
Closing Date, in the form attached hereto as Exhibit D (the “Fenwick Opinion”).

 

(k)                                  Employment of John Morris.  John Morris
shall have agreed to become employed by Buyer as of the Closing on the terms and
conditions set forth in the form offer letter attached hereto as Schedule 4.2(k)
(the “Morris Employment Agreement”).

 

(l)                                     Employment of Henk Rogers.  Henk Rogers
shall have agreed to become employed by Buyer as of the Closing on the terms and
conditions set forth in the form offer letter attached hereto as Schedule 4.2(l)
(the “Rogers Employment Agreement”).

 

(m)                               Board.  Henk Rogers shall have agreed to serve
for a three year term as a director of JAMDAT Mobile Inc., effective as of the
Closing.

 

(n)                                 No Material Adverse Change.  There shall not
have occurred any Material Adverse Change in the Company or its condition, its
assets and properties from the date of this Agreement to the Closing, nor shall
there have occurred from the date of this Agreement to the Closing any material
adverse change in the United States financial markets.

 

(o)                                 Lock Up Agreement.  Each of the Members and
the parties on Schedule 2.2(c)(ii) shall have executed and delivered Lock Up
Agreement in the form of Exhibit E attached hereto (the “Lock Up Agreement”).

 

(p)                                 License Agreement.  The Company shall have
entered into the Tetris Wireless Copyright and Trademark License and
Distribution Agreement substantially in the form attached hereto as Exhibit G
(the “License Agreement”) and the License Agreement shall be in full force and
effect.

 

(q)                                 Good Standing Certificates.  The Members
shall deliver to Buyer a “long-form” or “short-form” certificate of good
standing from the Director of the Department of Commerce and Consumer Affairs of
the State of Hawaii dated not earlier than the day prior to the Closing Date.

 

22

--------------------------------------------------------------------------------


 

(r)                                    Bulk Sales Certificate.  The Company and
the Members shall deliver to Buyer at or prior to Closing a bulk sales
certificate (Form G-8A) from the State of Hawaii with respect to the
Transactions.

 

(s)                                  Tax Clearance Certificates.  The Members
shall deliver to Buyer at Closing an approved Tax Clearance Certificate (Form
A-6) for the Company dated not earlier than ten (10) Business Days prior to the
Closing Date.

 

(t)                                    Releases.  The Company shall have
obtained releases with respect to the obligations to be satisfied by the making
of the Company Closing Payments in form and substance reasonably satisfactory to
Buyer and JAMDAT.

 

(u)                                 Forms W-9, etc.  JAMDAT and the Buyer shall
have received from each Member and each recipient of a Company Closing Payment a
duly completed and executed Form W-9 and any form required to relieve JAMDAT and
Buyer of any obligation to withhold any amount from payments to be made at
Closing to such Member or recipient.

 

4.3                                 Closing Conditions of the Company and the
Members.  The obligations of Members hereunder to sell the Membership Interests
to Buyer are subject to the fulfillment, at or before the Closing, of each of
the following conditions (all or any of which may be waived in whole or in part
by the Members in their sole discretion):

 

(a)                                  Representations and Warranties.  Each of
the representations and warranties made by JAMDAT and Buyer in this Agreement
(other than those made as of a specified date earlier than the Closing Date)
shall be true and correct in all material respects (without regard to
materiality exceptions or qualifiers in such representations and warranties) on
and as of the Closing Date as though such representation or warranty was made on
and as of the Closing Date, and any representation or warranty made as of a
specified date earlier than the Closing Date shall have been true and correct in
all material respects (without regard to materiality exceptions or qualifiers in
such representations and warranties) on and as of such earlier date.

 

(b)                                 Performance.  Each of JAMDAT and Buyer shall
have performed and complied with, in all material respects, each agreement,
covenant and obligation required by this Agreement and the Transaction Documents
to be so performed or complied with by JAMDAT and Buyer at or before the
Closing.

 

(c)                                  Orders.  There shall not be in effect on
the Closing Date any Order or Proceeding restraining, enjoining or otherwise
prohibiting or making illegal the consummation of any of the Transactions
contemplated by this Agreement and the Transaction Documents, and there shall
not be pending on the Closing Date any Proceeding in, before or by any
Governmental Body which could reasonably be expected to result in the issuance
of any such Order which would have the probable effect of enjoining or
preventing the consummation of the transactions contemplated by this Agreement
and the Transaction Documents.

 

23

--------------------------------------------------------------------------------


 

(d)                                 Regulatory Consents and Approvals.  All
consents, approvals and actions of, filings with and notices to any Governmental
Body necessary to permit Buyer, Company and the Members to consummate the
transactions contemplated by this Agreement (i) shall have been duly obtained,
made or given, (ii) shall not be subject to the satisfaction of any condition
that has not been satisfied or waived and (iii) shall be in full force and
effect, and all terminations or expirations of waiting periods imposed by any
Governmental Body necessary for the consummation of the transactions
contemplated by this Agreement shall have occurred.

 

(e)                                  Registration Rights Agreement.  Buyer and
JAMDAT shall have executed and delivered the Registration Rights Agreement.

 

(f)                                    Escrow Agreement.  Buyer shall have
executed and delivered the Escrow Agreement.

 

(g)                                 Opinion of Counsel.  The Members shall have
received the opinion of Sheppard Mullin Richter & Hampton, LLP, counsel to Buyer
and JAMDAT, dated the Closing Date, in the form attached hereto as Exhibit H
(the “SMRH Opinion”).

 

(h)                                 Morris Employment Agreement.  JAMDAT or
Buyer shall have executed and delivered the Morris Employment Agreement.

 

(i)                                     Rogers Employment Agreement.  JAMDAT or
Buyer shall have executed and delivered the Rogers Employment Agreement.

 

(j)                                     No Material Adverse Change.  There shall
not have occurred any Material Adverse Change in the Buyer or JAMDAT from the
date of this Agreement to the Closing.

 

(k)                                  License Agreement.  JAMDAT hall have
entered into and delivered to TTC the License Agreement.

 

(l)                                     NASDAQ Listing.  The Closing Shares that
are issuable upon the Closing shall be authorized for listing on the NASDAQ
National Stock Market (subject only to official notice of issuance).

 

4.4                                 Deliveries at Closing by Buyer or JAMDAT to
the Members and Others.  At the Closing, Buyer or JAMDAT, as applicable, shall
deliver to the Members and other parties set forth below the following:

 

(a)                                  Closing Consideration. The Closing
Consideration (including the stock certificates representing the Closing Shares
duly registered in the names of the Members), but with respect to the Closing
Shares only subject to delivery of an instruction letter to Buyer’s transfer
agent directing issuance of the Escrow Shares to the Members and the Escrow
Agent’s retention of the Escrow Shares pursuant to Section 2.3.

 

(b)                                 Company Closing Payments.  The Company
Closing Payments in the amounts and to the parties set forth on Schedule
2.2(c)(i) and Schedule 2.2(c)(ii)

 

24

--------------------------------------------------------------------------------


 

(including the stock certificates representing any shares of JAMDAT Common Stock
duly registered in the names of such parties).

 

(c)                                  Non-Competition Agreements.  The executed
Non-Competition Agreements.

 

(d)                                 Registration Rights Agreement.  The executed
Registration Rights Agreement.

 

(e)                                  Escrow Agreement.  The executed Escrow
Agreement.

 

(f)                                    Legal Opinion.  The SMRH Opinion.

 

(g)                                 Buyer Certificates.  The following
certificates:

 

(i)                                     A certificate (i) evidencing the
accuracy of all representations and warranties of Buyer, (ii) evidencing the
performance by Buyer of, or the compliance by Buyer with, all covenants and
obligations required to be performed or complied with by Buyer as of the
Closing, and (iii) otherwise facilitating the consummation of any of the
Transactions;

 

(ii)                                  A certificate executed by the Secretary of
Buyer certifying as of the Closing Date (I) a true and complete copy of the
Organizational Documents of Buyer, (II) a true and complete copy of the
resolutions of the board of directors of Buyer authorizing the execution,
delivery and performance of this Agreement by Buyer and the consummation of the
Transactions and (III) incumbency matters; and

 

(iii)                               A certificate of the appropriate Secretary
of State certifying the good standing of Buyer in its state of incorporation.

 

(h)                                 JAMDAT Certificates.  The following
certificates:

 

(i)                                     A certificate (i) evidencing the
accuracy of all representations and warranties of JAMDAT, (ii) evidencing the
performance by JAMDAT of, or the compliance by JAMDAT with, all covenants and
obligations required to be performed or complied with by JAMDAT as of the
Closing, and (iii) otherwise facilitating the consummation of any of the
Transactions;

 

(ii)                                  A certificate executed by the Secretary of
JAMDAT certifying as of the Closing Date (I) a true and complete copy of the
Organizational Documents of JAMDAT, (II) a true and complete copy of the
resolutions of the JAMDAT Board of Directors authorizing the execution, delivery
and performance of this Agreement by JAMDAT and the consummation of the
Transactions and (III) incumbency matters; and

 

(iii)                               A certificate of the appropriate Secretary
of State certifying the good standing of JAMDAT in its state of incorporation.

 

25

--------------------------------------------------------------------------------


 

(i)                                     License Agreement.  The executed License
Agreement.

 

(j)                                     Employment Agreements.  The Rogers
Employment Agreement and the Morris Employment Agreement.

 

4.5                                 Deliveries made by the Members to JAMDAT and
Buyer.  At the Closing, the Members shall deliver to JAMDAT and Buyer the
following:

 

(a)                                  Membership Interest Assignments.  At the
Closing, the Members shall deliver to Buyer assignment agreements and other
documents as necessary or appropriate to assign and transfer to Buyer all of the
issued and outstanding Membership Interests of the Company and to admit Buyer as
the sole member and manager of the Company.

 

(b)                                 Non-Competition Agreements.  The executed
Non-Competition Agreements.

 

(c)                                  Registration Rights Agreement.  The
executed Registration Rights Agreement.

 

(d)                                 Escrow Agreement.  The executed Escrow
Agreement.

 

(e)                                  Lock Up Agreements.  The executed Lock Up
Agreements.

 

(f)                                    Legal Opinion.  The Fenwick Opinion.

 

(g)                                 Certificates of the Company, Affiliated
Tetris Companies and the Members.  The Company and the Members will furnish
Buyer with such certificates of the officers and others of the Company and such
Affiliated Tetris Companies as requested by Buyer to evidence compliance with
the conditions set forth in this Agreement as may be reasonably requested by
Buyer, which shall include, but not be limited to:

 

(i)                                     A certificate (I) evidencing the
accuracy of all representations and warranties of the Company and the Members,
(II) evidencing the performance of the Company and the Members, or the
compliance by the Company and the Members with, all covenants and obligations
required to be performed or complied with by the Company and the Members as of
the Closing, and (III) otherwise facilitating the consummation of any of the
Transactions;

 

(ii)                                  A certificate executed by the Members
certifying as of the Closing Date (I) a true and complete copy of the
Organizational Documents of the Company, (II) a true and complete copy of the
resolutions of the Company and the Members authorizing the execution, delivery
and performance of this Agreement by the Company and the consummation of the
Transactions and (III) incumbency matters;

 

26

--------------------------------------------------------------------------------


 

(iii)                               A certificate of each appropriate Department
of Commerce & Consumer Affairs or Secretary of State certifying the good
standing of the Company in its state of formation and all states in which it is
qualified to do business; and

 

(iv)                              A certificate or certificates of such
Affiliated Tetris Companies as requested by Buyer certifying as of the Closing
Date (I) a true and complete copy of the Organizational Documents of such
Affiliated Tetris Companies as requested by Buyer, (II) a true and complete copy
of the resolutions of such Affiliated Tetris Companies as requested by Buyer
authorizing the execution, delivery and performance of the License Agreement by
such Affiliated Tetris Companies and (III) incumbency matters.

 

(h)                                 Consents.  Each of the Consents identified
in Schedule 5.2.

 

(i)                                     Other Agreements. Such employment, tax
(e.g. IRS Form W-9), and other documents and agreements related to Buyer’s
employment of Henk Rogers as reasonably requested by Buyer.

 

(j)                                     Resignations.  The Persons holding the
positions of a manager, a director or officer of the Company, in office
immediately prior to the Closing, shall have resigned from such positions in
writing effective as of the Closing.

 

(k)                                  Employment Agreements.  The Rogers
Employment Agreement and the Morris Employment Agreement.

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES
OF THE COMPANY AND THE MEMBERS

 

Each of the Company and the Members hereby, jointly and severally, represent and
warrant to Buyer that the following representations and warranties are, as of
the date hereof, and will be, as of the Closing Date, true and correct, except
as described in the Members’ Disclosure Schedules.

 

5.1                                 Organization and Good Standing.  Each of the
Affiliated Tetris Companies is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of formation, with full power and
authority to own, operate or lease its assets and conduct its Business.  Each of
the Affiliated Tetris Companies is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction where
the character of its properties owned, operated or leased, or the nature of its
activities makes such qualification necessary, except where the failure to be so
qualified would not, individually or in the aggregate, have a Material Adverse
Effect on the Company.  Schedule 5.1 contains a complete and accurate list of
jurisdictions in which the Company is authorized to do business.  Blue Lava
Management, LLC and Blue Lava Holdings, LLC have been dissolved and no longer
exist.

 

27

--------------------------------------------------------------------------------


 

5.2                                 Authority; No Conflict.

 

(a)                                  This Agreement and the other Transaction
Documents to which the Members or the Company are a party (the “Seller Closing
Documents”) have been duly executed and delivered by the Members and the
Company, to the extent that they are a party thereto, no other limited liability
company or other action on the part of the Company or the Members being
necessary, and constitute the legal, valid, and binding obligations of the
Members and the Company, as the case may be, enforceable against the Members and
the Company in accordance with their respective terms, in each case except as
such enforceability may be limited by (i) bankruptcy, insolvency, moratorium,
reorganization and other similar laws affecting creditors’ rights generally and
(ii) general principles of equity, regardless of whether asserted in a
proceeding in equity or at law.  Each of the Members and the Company have all
requisite power, authority and capacity to execute and deliver this Agreement
and the Seller Closing Documents and to perform their respective obligations
under this Agreement and the Seller Closing Documents.

 

(b)                                 Assuming all consents, approvals,
authorizations and other actions described in Schedule 5.2 have been obtained or
made, as applicable, the execution, delivery and performance of this Agreement
and the Seller Closing Documents by the Members and the Company shall not,
directly or indirectly (with or without notice or lapse of time):

 

(i)                                     contravene, conflict with or result in a
violation of (A) any provision of the Organizational Documents of the Company or
(B) any resolution or other action adopted or taken by the Company or the
Members;

 

(ii)                                  contravene, conflict with or result in a
violation of any Legal Requirement or any Order to which the Company or the
Members or any of the assets owned or used by the Company, may be subject;

 

(iii)                               contravene, conflict with or result in a
violation of any of the terms or requirements of any Governmental Authorization
that is held by the Company or that otherwise relates to the business of, or any
of the assets owned or used by, the Company;

 

(iv)                              cause the Company to become subject to, or to
become liable for the payment of, any Tax;

 

(v)                                 cause any of the assets owned by the Company
to be reassessed or revalued by any taxing authority or other Governmental Body;

 

(vi)                              contravene, conflict with or result in a
violation or breach of any provision of, or give any Person the right to declare
a default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate or modify, any material Applicable
Contract;

 

(vii)                           result in the imposition or creation of any
Encumbrance upon or with respect to any of the assets owned or used by the
Company; or

 

28

--------------------------------------------------------------------------------


 

(viii)                        result in any breach of, or constitute a default
(or event which with the giving of notice or lapse of time, or both, would
become a default) under, or give to any Person any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of any
Encumbrance on any of the Membership Interests or any of the assets of the
Company pursuant to, any note, bond, mortgage, indenture, Contract, agreement,
lease, license, permit, franchise or other instrument to which the Members or
the Company are a party or by which any of the Membership Interests are bound or
affected.

 

(c)                                  Except as set forth in Schedule 5.2,
execution and delivery of this Agreement and the Seller Closing Documents by the
Members and the Company and the consummation of the Transactions does not and
shall not require any Consent of, or filing with or notification to, any
Governmental Body or any other Person.

 

5.3                                 Capitalization.

 

(a)                                  Ownership.  The authorized capital of the
Company immediately prior to the Closing consists solely of limited liability
company membership interests (the “Membership Interests”).  As of the date
hereof, no Membership Interests are reserved for issuance upon exercise of
options granted to Employees or any other Person.  The Members are, and will be
on the Closing Date, the record and beneficial owners of all of the Membership
Interests set forth in Schedule 5.3, free and clear of all Encumbrances.  The
Membership Interests set forth in Schedule 5.3 represent 100% of the limited
liability company membership interests of the Company.  The Membership Interests
are not represented by certificates.  All of the outstanding Membership
Interests of the Company are and will be, as of the Closing Date, duly
authorized, validly issued, fully paid and not subject to additional capital
contribution requirements.  There are no Contracts relating to the issuance,
sale or transfer of any Membership Interests or any other securities of the
Company other than the Company’s Organizational Documents.  Except as set forth
in Schedule 5.3, there are no outstanding subscriptions, calls, commitments,
warrants or options for the purchase of any Membership Interests or any other
securities of the Company or any securities convertible into or exchangeable for
Membership Interests or other securities issued by the Company, or any other
commitments of any kind for the issuance of additional Membership Interests or
other securities issued by the Company.  None of the outstanding Membership
Interests or any other securities of the Company was issued in violation of the
Securities Act or any other Legal Requirement.

 

(b)                                 Subsidiaries.  The Company has no
Subsidiaries and has no direct or indirect stock or other equity or ownership
interest (whether controlling or not), or any Contract to acquire any such
interest, in any Person or other entity.

 

5.4                                 Financial Statements.

 

(a)                                  Financial Statements.  Prior to the
execution of this Agreement, the Company and the Members have delivered to Buyer
true and complete copies of the following financial statements (the “Financial
Statements”):

 

29

--------------------------------------------------------------------------------


 

(i)                                     the audited balance sheets of the
Company as of December 31, 2002, 2003 and 2004, and the related audited
consolidated statements of operations, Members’ equity and cash flows for each
of the years then ended, together with a true and correct copy of the report on
such audited information by PricewaterhouseCoopers, LLP, and all letters from
such accountants with respect to the results of such audits; and

 

(ii)                                  the unaudited balance sheet of the Company
and its consolidated subsidiaries as of March 31, 2005 (the “Unaudited Balance
Sheet”) and the related unaudited consolidated statements of operations,
stockholders’ equity and cash flows for the portion of the year then ended.

 

(b)                                 Except as set forth in the notes thereto and
as disclosed in Schedule 5.4, all such Financial Statements (i) were prepared in
accordance with GAAP, (ii) fairly present the consolidated financial condition
and results of operations of the Company and its consolidated subsidiaries as of
the respective dates thereof and for the respective periods covered thereby in
all material respects, and (iii) were compiled from the books of account and
other records of the Company regularly maintained by management and used to
prepare the Financial Statements of the Company in accordance with the
principles stated therein.  The Company has maintained its books of account and
other records in a manner sufficient to permit the preparation of Financial
Statements in accordance with GAAP.

 

(c)                                  To the Company’s Knowledge, there is no
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal controls and procedures.

 

5.5                                 Books and
Records                                        The books of account and other
records of the Company, all of which have been made available to Buyer, are
complete and correct and, in all material respects, have been maintained in
accordance with sound business practices and all applicable Legal Requirements
and, with respect to the books of account, fairly and accurately reflect the
income, expenses, assets and Liabilities of the Company.  At the Closing, all of
those books and records shall be in the possession of the Company.

 

5.6                                 Title to Properties; Encumbrances  The
Company owns and has good and marketable title to all of its tangible property
and assets free and clear of all Encumbrances other than Encumbrances set forth
on Schedule 5.6 (“Permitted Liens”).  The Company does not own or lease any real
property other than as set forth on Schedule 5.6.  The Company owns all tangible
properties and assets that it purports to own.  The tangible assets of the
Company set forth in the Unaudited Balance Sheet and the properties owned or
leased by the Company as of the date hereof and disclosed to Buyer are in the
possession of the Company at the facilities set forth on Schedule 5.6 and
constitute all the tangible assets and properties required to conduct the
Business of the Company, with the exception of such other tangible assets and
properties described on Schedule 5.6.  The Company has no physical inventory.

 

5.7                                 Condition and Sufficiency of Assets  The
equipment of the Company is in good operating condition and repair, reasonable
wear and tear excepted.  The equipment of the

 

30

--------------------------------------------------------------------------------


 

Company is adequate for the uses to which it is being (or proposed to be) put,
and the equipment of the Company is not in need of maintenance or repairs except
for ordinary, routine maintenance and repairs that are not material in nature or
cost.  The equipment of the Company is sufficient for the continued conduct of
the business of the Company after the Closing in substantially the same manner
as conducted prior to the Closing.

 

5.8                                 Accounts Receivable  All accounts receivable
of the Company that are reflected on the Unaudited Balance Sheet, the Closing
Net Cash or Net Debt Statement or on the accounting records of the Company as of
the Closing (collectively, the “Accounts Receivable”) arose or will have arisen
from bona fide sales, sublicenses or licenses actually made or services actually
performed by the Company in the Ordinary Course of Business.  As of the Closing
Date the Accounts Receivable will be collectible net of any respective reserves
shown on the Unaudited Balance Sheet as of the Closing. There is no contest,
claim or right of set-off, other than returns in the Ordinary Course of
Business, under any Contract with any obligor of any Accounts Receivable
relating to the amount or validity of such Accounts Receivable.

 

5.9                                 No Undisclosed Liabilities  Except as set
forth in the Unaudited Balance Sheet, or Schedule 5.9, the Company has no
Liabilities except for (i) current Liabilities incurred in the Ordinary Course
of Business since the date of the Unaudited Balance Sheet, none of which,
individually or in the aggregate, would have a Material Adverse Effect on the
Company, (ii) Liabilities reflected on the Closing Net Cash or Net Debt
Statement, (iii) the Company Closing Payments, or (iv) nonmonetary obligations
under contracts and agreements disclosed in the Members’ Disclosure Schedules.

 

5.10                           Taxes.

 

(a)                                  Filing of Tax Returns.  The Company has
duly and timely filed (or caused to be filed) with the appropriate taxing
authorities all Tax Returns required to be filed.  All such Tax Returns filed
are complete and accurate in all material respects.  All Taxes owed by the
Company (whether or not shown on any Tax Return) have been timely paid in full
or an adequate reserve has been provided in the Financial Statements.  The
Company is not currently the beneficiary of any extension of time within which
to file any Tax Return.  No claim has ever been made in writing by an authority
in a jurisdiction where the Company does not file Tax Returns that the Company
is (or that the Members by reason of owning Membership Interests are) or may be
subject to taxation by that jurisdiction.

 

(b)                                 Payment of Taxes.  Except as set forth in
Schedule 5.10, the unpaid Taxes of the Company (i) did not, as of the date of
the Unaudited Balance Sheet exceed the reserve for Tax liability set forth on
the face of the Unaudited Balance Sheet (rather than in any notes thereto), and
(ii) will not exceed that reserve as adjusted for operations and transactions
through the Closing Date in accordance with the past custom and practice of the
Company in filing its Tax Returns.

 

(c)                                  Audits, Investigations, Disputes or Claims.
        No deficiencies for Taxes have been claimed, proposed or assessed in
writing by any taxing or other governmental authority against the Company. 
There are no pending or Threatened

 

31

--------------------------------------------------------------------------------


 

audits, investigations, disputes or claims or other Proceedings for or relating
to any Liability for Taxes with respect to the Company, and there are no matters
under discussion with any Governmental Bodies, or known to the Company or any
Member, with respect to Taxes that are likely to result in an additional
Liability for Taxes with respect to the Company.  There have been no audits of
federal, state or local Tax Returns by the relevant taxing authorities, and,
except as set forth in Schedule 5.10, neither the Company, any predecessor or
any Member has been notified that any taxing authority intends to audit a Tax
Return.  The Company has made available to Buyer complete and accurate copies of
federal, state and local Tax Returns of the Company for the years ended
December 31, 2002, 2003 and 2004, and complete and accurate copies of all
examination reports and statements of deficiencies assessed against or agreed to
by the Company since the Company’s inception.  The Company has not waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency.

 

(d)                                 Encumbrances.  There are no Encumbrances for
Taxes (other than for current Taxes not yet due and payable) on any of the
assets of the Company or any of the Membership Interests.

 

(e)                                  Tax Sharing Agreements.  There are no
Tax-sharing agreements or similar arrangements (including indemnity
arrangements) with respect to or involving the Company or any of its assets or
Business, and after the Closing Date, the Company, its assets, and its Business
shall not be bound by any such Tax-sharing agreements or similar arrangements or
have any Liability thereunder for amounts due in respect of periods prior to the
Closing Date.

 

(f)                                    Tax Status of the Company and Members. 
At all times during its existence the Company has been, and through and
including the Closing Date the Company will be, a partnership or a disregarded
entity for federal income Tax purposes and for purposes of any state or local
income Tax that the Company is (or that the Members by reason of owning
Membership Interests are) subject to as a result of the operations of the
Company on or prior to the Closing Date.  Each of the Members is a United States
person for federal income Tax purposes and a resident of Hawaii for Hawaii
income tax purposes.

 

(g)                                 Withholding.  The Company has duly and
timely withheld from employee salaries, wages and other compensation and amounts
payable to other persons, and has paid over to the appropriate taxing
authorities all amounts required to be so withheld and paid over for all periods
under all applicable Legal Requirements.

 

(h)                                 Sales and Use Taxes.   The Company has
reported, paid and/or collected all material general excise, gross receipts,
sales and use taxes required to be reported, paid and/or collected and has
remitted, or will remit on a timely basis, such amounts to the appropriate
taxing authority, or has been furnished properly completed exemption
certificates and has maintained all such records and supporting documents in the
manner required by all applicable general excise, gross receipts, sales and use
Tax Legal Requirements.

 

32

--------------------------------------------------------------------------------


 

(i)                                     Certain Items.  The Company will not be
required to include any item of income in, or exclude any item of deduction
from, taxable income for any taxable period (or portion thereof) ending after
the Closing Date as a result of any (A) change in method of accounting for a
taxable period ending on or prior to the Closing Date, (B) “closing agreement”
as described in Section 7121 of the IRC (or any corresponding or similar
provision of state or local income Tax law) executed on or prior to the Closing
Date, (C) installment sale or open transaction disposition made on or prior to
the Closing Date, (D) prepaid amount received on or prior to the Closing Date or
(E) tax recapture provisions under Chapter 235 of the Hawaii Revised Statutes,
as amended.  None of the assets of the Company is (i) tax-exempt use property
within the meaning of Section 168(h) of the IRC, (ii) tax-exempt bond financed
property within the meaning of IRC Section 168(g), or (iii) subject to a lease
under IRC Section 7701(h) or any predecessor provision.  Except as set forth on
Schedule 5.10, the Company has never claimed a credit for research and
experimentation expenditures under IRC Section 41 or any predecessor provision
or under Section 235-110.91 of the Hawaii Revised Statutes, as amended.

 

(j)                                     Certain Transactions.  The Company has
not engaged in any transaction that could give rise to (i) a registration
obligation with respect to any Person under Section 6111 of the IRC or the
regulations thereunder, (ii) a list maintenance obligation with respect to any
Person under Section 6112 of the IRC or the regulations thereunder, or (iii) a
disclosure obligation as a “reportable transaction” under Section 6011 of the
IRC and the regulations thereunder.

 

(k)                                  QHTB Status.  The Company has received a
comfort letter ruling from the Department of Taxation of the State of Hawaii
that it is a “qualified high technology business” within the meaning of Hawaii
Revised Statutes 235-§110.9 and §235-7.3.

 

5.11                           Employee Benefits.

 

(a)                                  Schedule 5.11(a) sets forth a complete list
of all plans, contracts, agreements, practices, policies or arrangements, oral
or written, providing for employment or for any bonuses, deferred compensation,
excess benefits, pensions, retirement benefits, profit sharing, stock bonuses,
stock options, stock purchases, stock appreciation, phantom stock, restricted
stock, incentive, foreign benefits, life, accident and health insurance,
hospitalization, savings, holiday, vacation, severance pay, change of control
payments or benefits, unemployment, sick pay, leave, disability, tuition refund,
service awards or any other employee or executive benefits, including, without
limitation, any such plan, contract, agreement, practice, policy or arrangement
which is an “employee benefit plan” as defined in Section 3(3) of ERISA,
including any “employee welfare benefit plan” as defined in Section 3(1) of
ERISA and any employee pension benefit plan as defined in Section 3(2) of ERISA
providing employee benefits or compensation to current or former employees of
the Company or any Control Group Member maintained or contributed to by the
Company or any Control Group Member or to which the Company or any Control Group
Member is a party (each of the preceding hereinafter is referred to individually
as a “ Benefit Plan” and collectively as the “Benefit

 

33

--------------------------------------------------------------------------------


 

Plans”).  With respect to each Benefit Plan, the Members have delivered to Buyer
a current, accurate and complete copy (or, to the extent no such copy exists, an
accurate description) thereof and, to the extent applicable: (i) any related
trust agreement or other funding instrument; (ii) the most recent IRS opinion
letter, if applicable; and (iii) any summary plan description and other written
communications by the Company or any Control Group Member to its employees
concerning the extent of the benefits provided under a Benefit Plan.

 

(b)                                 Except as otherwise provided on Schedule
5.11(a):

 

(i)                                     the Company is not contributing nor has
it in the past contributed to any multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA in which employees of the Company or any Control
Group Member participate and no withdrawal liability has been incurred by or
asserted against the Company or any Control Group Member with respect to a
multiemployer plan;

 

(ii)                                  (A) for each Benefit Plan that is intended
to satisfy the provisions of Section 401(a) of the IRC, the Company has obtained
a favorable opinion letter from the IRS; (B) the opinion letter has not been
revoked by the IRS and the IRS has not given any written notice to the Company
that it intends to revoke the opinion letter; (C) no reportable event within the
meaning of Section 4043 of ERISA or “prohibited transaction” within the meaning
of Section 406 of ERISA has occurred with respect to any Benefit Plan which
would result in any liability with respect to the Benefit Plan or the Company,
and no excise tax has been imposed pursuant to Section 4975 of the IRC in
respect thereof; and (D) all contributions required to be made to the Benefit
Plans prior to the Closing Date shall have been paid by the date due or properly
accrued;

 

(iii)                               each Benefit Plan has been maintained,
operated and administered in accordance with its terms, and is in compliance
with all applicable laws and regulations, including, but not limited to, ERISA,
the IRC and the Health Insurance Portability and Accountability Act of 1996 and
its promulgating regulations, as amended.

 

(iv)                              the Company is in compliance with Part 6 of
Subtitle B of Title I of ERISA and IRC Section 4980B, and all other applicable
laws that require the continuation of benefit coverage upon the happening of
certain events, and the Members have (or have caused the applicable Benefit
Plan(s) to provide) and will continue to provide (or cause the applicable
Benefit Plan(s) to provide) for “continuation coverage” to or for the benefit of
each “covered employee” and each “qualified beneficiary” entitled thereto (as
such terms are defined in IRC Section 4980B) and shall otherwise comply in all
respects with the requirements (including, but not limited to, notice
requirements) of IRC Section 4980B as to each such covered employee and each
such qualified beneficiary with respect to whom a “qualifying event” (as defined
in IRC Section 4980B) has occurred (or will occur) as a result of the
transactions contemplated by this Agreement;

 

34

--------------------------------------------------------------------------------


 

(v)                                 the assets of the Benefit Plans maintained
by the Company and any Control Group Member for the benefit of the Company’s and
any Control Group Member’s employees do not include any stock or securities
issued by the Company or any Control Group Member;

 

(vi)                              all reports and documents with respect to each
Benefit Plan required by ERISA or other applicable laws to be filed or
distributed have been timely filed or distributed;

 

(vii)                           no Benefit Plan exists that could result in the
payment to any present or former employee of the Company or any Control Group
Member of any money or other property or accelerate or provide any other rights
or benefits to any present or former employee of the Company or any Control
Group Member as a result of the transactions contemplated by this Agreement,
whether or not such payments would constitute parachute payment within the
meaning of Section 280G of the IRC;

 

(viii)                        all contributions to each of the Benefit Plans
intended to be qualified under Section 401(a) of the IRC are, and have been in
the year to which they related, fully deductible;

 

(ix)                                other than qualified domestic relations
orders as defined in Section 414(p) of the IRC and qualified medical child
support orders as defined in Section 609(a)(2)(A) of ERISA, and except for
claims for benefits in the ordinary course, there are no actions, liens, suits,
arbitrations, disputes, legal, administrative or other proceedings or
governmental investigations pending against any of the Benefit Plans;

 

(x)                                   no Benefit Plan subject to Title IV of
ERISA has been maintained during the last three (3) years by the Company or any
Control Group Member;

 

(xi)                                none of the Benefit Plans is subject to
Section 302 of ERISA or Section 412 of the IRC;

 

(xii)                             no Benefit Plan provides medical benefits
beyond termination of service or retirement other than continuation of health
care coverage mandated by applicable Legal Requirements; and

 

(xiii)                          each Benefit Plan, either by its terms or by
applicable Legal Requirements, can be amended or terminated without limitation.

 

5.12                           Compliance with Legal Requirements; Governmental
Licenses and Permits.

 

(a)                                  Except as set forth in Schedule 5.12(a): 
(i) The Company and each of the Members are not, and have not been at any time
since the inception of the Company, in violation of any material Legal
Requirement applicable to the Company or

 

35

--------------------------------------------------------------------------------


 

the Members (in their capacity as a Member of the Company), the conduct of their
Business or the ownership of the Company’s assets or property, or by which any
of them are bound; and (ii) no event has occurred or circumstance exists or has
been alleged that (with or without notice or lapse of time) may constitute or
result in a violation by the Company or any Member of, or a failure on the part
of the Company or any Member to comply with, any such material Legal Requirement
or give rise to any obligation on the part of the Company or any Member to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature.

 

(b)                                 Except as set forth in Schedule 5.12(b), the
Company holds and is in compliance with, and Schedule 5.12(b) sets forth, all
material governmental qualifications, registrations, filings, privileges,
franchises, licenses, permits, approvals or authorizations (collectively, the
“Licenses”) necessary for the lawful conduct and operation of the Business as
currently conducted and operated.  The Licenses are valid and in full force and
effect and, other than as a result of facts or circumstances relating to Buyer,
shall remain so immediately following consummation of the Transactions.  To the
Company’s and each of the Members’ Knowledge, no Person has alleged any
violation or failure to comply by the Company with any License listed or
required to be listed on Schedule 5.12(b), no suspension, cancellation or
termination of any such License is Threatened, and no event has occurred or
circumstance exists that may (with or without notice or lapse of time)
constitute or result directly or indirectly in a violation of or a failure to
comply with any term or requirement of any such License or result directly or
indirectly in the revocation, withdrawal, suspension, cancellation or
termination of, or any modification to, any such License.

 

5.13                           Absence of Proceeding; Orders.

 

(a)                                  Except as set forth in Schedule 5.13, to
the Knowledge of the Company and the Members, there is no pending Proceeding:

 

(i)                                     that has been commenced by or against
the Company or any Member, that otherwise relates to or may affect the Business
of, or any of the assets or property owned or used by, the Company; or

 

(ii)                                  that challenges, or that may have the
effect of preventing, delaying, making illegal or otherwise interfering with,
any of the Transactions.

 

To the Knowledge of the Company and the Members, no such Proceeding has been
Threatened and, no event has occurred or circumstance exists that (with or
without notice or lapse of time) may reasonably be expected to give rise to any
such Proceeding.  The Members have delivered to Buyer copies of all pleadings,
correspondence, and other documents relating to each Proceeding listed in
Schedule 5.13.  The Proceedings listed in Schedule 5.13 are not expected to
have, individually or in the aggregate, a Material Adverse Effect on the Company
or on its ability to operate or conduct its business or own or use its assets
after the Closing.

 

(b)                                 Except as set forth in Schedule 5.13:

 

36

--------------------------------------------------------------------------------


 

(i)                                     there is no Order to which the Company
or any of the assets owned or used by the Company, is subject;

 

(ii)                                  the Members are not subject to any Order
that relates to the Business of, or any of the assets owned or used by, the
Company; and

 

(iii)                               to the Knowledge of the Company and the
Members, no manager, agent or Employee of the Company is subject to any Order
that prohibits such manager, agent or Employee from engaging in or contributing
to any conduct, activity or practice relating to the Business of the Company.

 

5.14                           Absence of Certain Changes and Events.  Except as
set forth in Schedule 5.14, since the date of the Unaudited Balance Sheet, the
Company has conducted its business only in the Ordinary Course of Business and
there has not been any:

 

(a)                                  (i) change in authorized or issued
Membership Interests or equity of the Company; (ii) grant of any option or right
to purchase Membership Interests or equity of the Company; (iii) issuance of any
security convertible into such Membership Interests or equity; (iv) grant of any
registration rights; (v) purchase, redemption, retirement or other acquisition
by the Company of any such Membership Interests or equity; or (vi) declaration
or payment of any dividend or other distribution or payment in respect of such
Membership Interests or equity;

 

(b)                                 amendment to the Organizational Documents of
the Company;

 

(c)                                  payment or increase by the Company of any
bonuses, salaries or other compensation (including management or other similar
fees) to any member, shareholder, manager, director, officer, Employee or entry
into any employment, severance or similar Contract with any Member, manager or
Employee (except in the Ordinary Course of Business);

 

(d)                                 adoption of, or increase in the payments to
or benefits under, any profit sharing, bonus, deferred compensation, savings,
insurance, pension, retirement, severance or other employee benefit plan for or
with any of the Employees of the Company or any increase in the payment to or
benefits under any Benefit Plan for or with any Employees of the Company;

 

(e)                                  damage to or destruction or loss of any
tangible asset or property of the Company, whether or not covered by insurance,
that would have a Material Adverse Effect on the Company;

 

(f)                                    entry into, termination or acceleration
of, or receipt of notice of termination of (i) any material license,
distributorship, dealer, sales representative, joint venture, credit or similar
agreement or (ii) any Contract or transaction involving a Liability by or to the
Company of at least $50,000;

 

37

--------------------------------------------------------------------------------


 

(g)                                 sale or licenses (other than sales or
licenses of the Company’s products for consumer use in the Ordinary Course of
Business), or lease or other disposition of any asset or property of the
Company;

 

(h)                                 mortgage, pledge or imposition of any
Encumbrance on any asset or property of the Company, including the sale, lease
or other disposition of any of the Intellectual Property of the Company
(excluding sales or licenses of the Company’s products for consumer use in the
Ordinary Course of Business);

 

(i)                                     delay or failure to repay when due any
obligation, including without limitation, accounts payable and accrued expenses
(except in the Ordinary Course of Business);

 

(j)                                     accrual of any expenses except for such
accruals in the Ordinary Course of Business;

 

(k)                                  capital expenditures in excess of $50,000;

 

(l)                                     cancellation or known waivers of any
claims or rights with a value to the Company in excess of $25,000;

 

(m)                               incurrence of or increase in any Liability,
except in the Ordinary Course of Business, or any deferred payment of or failure
to pay when due any Liability which deferral or failure may have a Material
Adverse Effect on the Company;

 

(n)                                 loan to, or any agreement with, any Employee
other than an employment agreement;

 

(o)                                 failure to preserve intact the current
business organization of the Company, keep available the services of its current
officers, Employees and agents or, to the Knowledge of the Company, failure to
maintain the relations and good will with its suppliers, customers, creditors,
Employees, agents and others having business relationships with them;

 

(p)                                 change in the accounting methods used by the
Company;

 

(q)                                 election made, extension granted or waiver
of a statute of limitations with respect to Taxes or settlement or compromise
any federal, state, local or foreign claim or Liability for Taxes; or

 

(r)                                    agreement, whether oral or written, by
the Company with respect to or to do any of the foregoing.

 

5.15                           Contracts; No Defaults.

 

(a)                                  Schedule 5.15 contains a complete and
accurate list, and the Company has made available to Buyer true and complete
copies, of:

 

38

--------------------------------------------------------------------------------


 

(i)                                     each Applicable Contract that involves
performance of services or delivery of goods by the Company of an amount or
value, individually or, for a series of related Applicable Contracts, in the
aggregate, in excess of $25,000 per year for 2004 or any year thereafter;

 

(ii)                                  each Applicable Contract that involves
performance of services or delivery of goods or materials to the Company during
any twelve (12) month period of an amount or value, individually or, for a
series of related Applicable Contracts, in the aggregate, in excess of $25,000;

 

(iii)                               each Applicable Contract that was not
entered into in the Ordinary Course of Business;

 

(iv)                              each lease, rental or occupancy agreement,
license, installment and conditional sale agreement of the Company and each
other Applicable Contract, in each case affecting the ownership, title to, use
of, occupancy, or any leasehold or other interest in, any real or tangible
personal property (except personal property leases and installment and
conditional sales agreements having a value per item or aggregate payments of
less than $10,000 and with terms of less than one year);

 

(v)                                 each Applicable Contract, in each case with
respect to Intellectual Property, including agreements with current or former
Employees, consultants or contractors regarding the appropriation or the
non-disclosure of any Intellectual Property;

 

(vi)                              each collective bargaining agreement of the
Company and each other Applicable Contract relating to employment, in each case
to or with any labor union or other Employee representative of a group of
Employees and each other written employment or consulting agreement with any
Employees or consultants;

 

(vii)                           each joint venture or partnership of the Company
(however named) and each other Applicable Contract, in each case involving a
sharing of profits, losses, costs or Liabilities by the Company with any other
Person;

 

(viii)                        each Applicable Contract containing covenants that
in any way purport to restrict the business activity of the Company or Henk
Rogers or limit the freedom of the Company or Henk Rogers to engage in any line
of business or to compete with any Person;

 

(ix)                                each Applicable Contract providing for
royalty payments to or by any Person based on sales or profits;

 

(x)                                   each power of attorney granted by or to
the Company that will be after the Closing, effective and outstanding;

 

39

--------------------------------------------------------------------------------


 

(xi)                                each Applicable Contract entered into other
than in the Ordinary Course of Business that contains or provides for an express
undertaking by the Company to be responsible for consequential damages;

 

(xii)                             each Applicable Contract for capital
expenditures in excess of $50,000;

 

(xiii)                          each Applicable Contract in effect presently or
during the last twelve (12) months between the Company and its former or current
members, directors, officers or Employees;

 

(xiv)                         each written warranty extended by the Company
other than in the Ordinary Course of Business and each guaranty, and or other
similar undertaking with respect to contractual performance in excess of $25,000
extended by the Company;

 

(xv)                            each severance agreement or similar arrangement
that provides any obligations (absolute or contingent) for the Company or any
other Person to make any payment to any officer, director, or Employee or member
of the Company or any Affiliate of the foregoing after termination; and

 

(xvi)                         each amendment, supplement, and modification
(whether oral or written) in respect of any of the foregoing.

 

(b)                                 Except as set forth in Schedule 5.15, no
Member (or any Affiliated Tetris Company or any Affiliate thereof) has or may
acquire any rights under, and no Member has or may become subject to, any
obligation or liability under any Contract (except by virtue of such Member’s
ownership of Member Interests) that relates to the business of, or any of the
assets owned or used by, the Company;

 

(c)                                  Except as set forth in Schedule 5.15, each
Contract identified or required to be identified in Schedule 5.15 is in full
force and effect and is legal, valid, binding and enforceable in accordance with
its terms against the Company and, to the Knowledge of the Company, against all
of the parties thereto, in each case except as such enforceability may be
limited by (i) bankruptcy, insolvency, moratorium, reorganization and other
similar laws affecting creditors’ rights generally and (ii) the general
principles of equity, regardless of whether asserted in a proceeding in equity
or at law.

 

(d)                                 Except as set forth in Schedule 5.15:

 

(i)                                     the Company currently is, and at all
times since the date of each such Contract has been, in compliance with all
material terms and requirements of each Contract identified or required to be
identified on Schedule 5.15 or with respect to each incidence of non-compliance,
such non-compliance has been timely and fully cured;

 

(ii)                                  to the Knowledge of the Company, each
other Person that has or had any obligation or Liability under any Applicable
Contract identified or

 

40

--------------------------------------------------------------------------------


 

required to be identified on Schedule 5.15 is, and at all times since the
Company’s inception has been, in compliance with all material terms and
requirements of such Applicable Contract;

 

(iii)                               to the Knowledge of the Company, no event
has occurred or circumstance exists that (with or without notice or lapse of
time) may in any material respect contravene, conflict with, or result in a
material violation or breach of, or give the Company or any other Person the
right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or to cancel, terminate or modify, any Contract
identified or required to be identified on Schedule 5.15; and

 

(iv)                              the Company has not given to or received from
any other Person, at any time since the Company’s inception, any written or, to
the Knowledge of the Company, other notice or communication regarding any
actual,  or alleged material violation or breach of, or default under, any
Contract identified or required to be identified in Schedule 5.15.

 

(e)                                  There are no pending significant
renegotiations of, or attempts to renegotiate, and there are no outstanding
rights to renegotiate any material amounts paid or payable to the Company under,
any Contract identified or required to be identified in Schedule 5.15 with any
Person and no Person has made written demand for such renegotiation.

 

(f)                                    The Contracts relating to the provision
of products or services by the Company have been entered into in the Ordinary
Course of Business and have been entered into without the commission of any act
by the Company or in concert with any other Person, or any consideration having
been paid or promised, that is or would be in violation by the Company of any
Legal Requirement.

 

5.16                           Insurance  Schedule 5.16 contains a true and
complete list of all liability, property and other insurance policies of the
Company currently in effect that insure the Business, the Employees, the Members
or the Company.  Each such insurance policy is valid and binding and in full
force and effect, no premiums due thereunder have not been paid and the Company
has not received any notice of cancellation or termination in respect of any
such policy or is in default thereunder.  Neither the Company nor the Person to
whom such policy has been issued has received notice that any insurer under any
policy referred to in this Section is denying liability with respect to a claim
thereunder or defending under a reservation of rights clause.

 

5.17                           Environmental Matters.  Except as set forth in
Schedule 5.17, the Company does not need any Environmental Permits or Licenses
under Environmental Laws in connection with the conduct of the Business.  The
Company has, at all times, conducted, held and used, and is continuing to
conduct, hold and use, its affairs, the Business and properties in accordance
with all applicable Environmental Laws.

 

5.18                           Labor and Employee Relations.  The Company is not
and has never been throughout the period of operation of the Company (and no
predecessor Person or other entity

 

41

--------------------------------------------------------------------------------


 

has been) a party to any collective bargaining or other labor Contract.  There
has not been, and there is not presently pending or existing, and, to the
Knowledge of the Company, there is not Threatened, (a) any strike, slowdown,
picketing, work stoppage, lock-out or Employee grievance process, (b) any
Proceeding against or affecting the Company relating to the alleged violation of
any Legal Requirement pertaining to labor relations or employment matters, or
(c) any application for certification of a collective bargaining agent.  No
event has occurred or, to the Knowledge of the Company, circumstance exists that
could reasonably be expected to result in any work stoppage or other labor
dispute.  There is no lockout of any Employees by the Company, and no such
action is contemplated by the Company.  The Company has complied in all respects
with all Legal Requirements relating to employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits, collective
bargaining, the payment of social security and similar Taxes, occupational
safety and health, and plant closing (including, but not limited to, the Hawaii
Dislocated Workers law).  The Company is not liable for the payment of any
compensation, damages, Taxes, fines, penalties or other amounts, however
designated, for failure to comply with any of the foregoing Legal Requirements. 
Schedule 5.18 sets forth the names and current employment status of all Persons
currently and previously employed by the Company since the date of its
inception. No Employee, or manager of the Company is a party to, or is otherwise
bound by, any agreement or arrangement, including any confidentiality,
noncompetition, or proprietary rights agreement, between such Employee, manager
and any other Person that in any way adversely affects or will affect (i) the
performance of such Employee’s duties as an Employee or manager of the Company,
or (ii) the ability of the Company to conduct its Business, including any such
agreement or arrangement with the Members or the Company by any such Employee or
manager.  The Company has not at any time in the twenty-four (24) month period
prior to the Closing employed more than 54 Persons, whether full-time or
part-time.

 

5.19                           Intellectual Property.

 

(a)                                  Schedule 5.19(a) hereto sets forth a
correct and complete list of: (i) all Company Registered Intellectual Property;
(ii) all licenses and agreements pursuant to which Company licenses, on an
exclusive basis, any Intellectual Property to or from any third party; (iii) all
licenses and agreement pursuant to which Company licenses, on a non-exclusive
basis, any Intellectual Property, to or from any third party, excluding
generally available off-the-shelf microcomputer and work station software and
any other generally available software with an acquisition cost of less than
$1,000 or less; and (iv) all games commercially released or under development.

 

(b)                                 Except as set forth on Schedule 5.19(b), the
Company has not interfered with, infringed upon or misappropriated any
Intellectual Property rights of any third party, and the Company (and management
level Employees with direct responsibility for Intellectual Property matters)
has never received any written charge, complaint, claim, demand, or notice
alleging any such interference, infringement or misappropriation (including any
claim that the Company must license or refrain from using any Intellectual
Property rights of any third party).  To the Knowledge of the Company, no third
party has interfered with, infringed upon or misappropriated any Company-Owned
Intellectual Property.

 

42

--------------------------------------------------------------------------------


 

(c)                                  Except as set forth on Schedule 5.19(c),
the Company (A) owns all right, title and interest in, or has a valid and
binding license to use, the Company Intellectual Property; (B) the rights of the
Company to Company-Owned Intellectual Property are free and clear of all
Encumbrances, except for Permitted Liens; (C) all registrations with and
applications to governmental or regulatory bodies in respect of the
Company-Owned Intellectual Property are valid and in full force and effect and
the Company has taken all action required to maintain their validity and
effectiveness; (D) there are no restrictions on the (i) direct or indirect
transfer of any license, or any interest therein, held by the Company in respect
of the Company-Owned Intellectual Property or (ii) direct or indirect changes of
control of the Company; (E) the Company has taken reasonable measures to protect
the secrecy and confidentiality of its trade secrets; and (F) the Company is
not, nor has it received any written notice that it is, in default (or with the
giving of notice or lapse of time or both, would be in default) under any
license with respect to any Company Intellectual Property.

 

(d)                                 Except as identified on Schedule 5.19(d), no
approval or consent of any Person is needed so that the interest of Buyer in the
Company Intellectual Property shall continue to be in full force and effect
following the Transactions contemplated by this Agreement and the Transaction
Documents, and the Company is not subject to any written restriction, agreement,
instrument, order, judgment or decree which would be violated or breached by the
consummation of the Transactions contemplated by this Agreement and the
Transaction Documents.

 

(e)                                  Except for the fees identified in Schedule
5.19(e) for the agreements identified therein, no licensing fees, royalties or
payments are due or payable by the Company or any other Person in connection
with the Company Intellectual Property, other than maintenance fees payable to
U.S. governmental agencies as set forth on Schedule 5.19(e).

 

(f)                                    Schedule 5.19(f) separately lists and
identifies all (A) computer programs, (B) computer databases (including, but not
limited to, databases used in conjunction with such computer programs) and (C)
documentation, specifications, manuals and materials associated therewith that
are included in the Company Intellectual Property, excluding generally available
off-the-shelf microcomputer and work station software and generally available
off-the-shelf microcomputer and work station software and any other generally
available software with an acquisition cost of less than $1000 or less
(collectively, the “Software Rights”).  Except as set forth in Schedule 5.19(f)
all right, title and interest in and to the Software is owned by the Company
free and clear of all Encumbrances, except for Permitted Liens, are fully
transferable to Buyer, and no party other than Company has any interest in the
Software.

 

(g)                                 The computer software included in the
Software Rights (the “Software”) that comprises or constitutes a product that
Company manufactures, sells, licenses or otherwise delivers to its customers in
connection with conducting the Business performs in accordance with the
software’s applicable contractual commitments.

 

43

--------------------------------------------------------------------------------


 

(h)                                 The Company has kept secret and has not
disclosed the source code for the Software to any person or entity other than
certain Employees or independent contractors of the Company each of whom is
identified in Schedule 5.19(h) and is subject to the terms of a binding
confidentiality agreement with respect thereto.  The Company has taken
reasonable measures to protect the confidentiality and proprietary nature of the
Software, including without limitation, the use of the confidentiality
agreements with all of its Employees or independent contractors having access to
the Software source and object code.

 

(i)                                     No Employee of the Company is in default
under, and the consummation of the Transactions contemplated by this Agreement
and the Transaction Documents will not result in a default of, any term of any
Contract relating to the Software or, to Company’s knowledge, any
non-competition arrangement or any other written agreement or any restrictive
covenant relating to the Software or its development or exploitation.  The
Company does not have any obligation to compensate any Person for the
development, use, sale or exploitation of the Software nor has Company granted
to any other Person or entity any license, option or other rights to develop,
use, sell or exploit in any manner the Software whether requiring the payment of
royalties or not.

 

(j)                                     All Company Intellectual Property for
which confidentiality is appropriate has been maintained in confidence by
Company in accordance with protection procedures believed by the Company to be
adequate for protection customarily used in the industry to protect rights of
like importance.  All former and current managers, Employees, agents,
consultants and independent contractors who have authored, co-authored or
otherwise contributed to or participated in any material way in the conception
and development of Company Intellectual Property that is owned by Company and
which is used in and is material to the Business (“IP Participant”), have
executed and delivered to the Company a proprietary information agreement,
pursuant to which, inter alia, such IP Participant has assigned any and all of
his rights in such Company Intellectual Property to the Company and, to the
extent appropriate, has agreed to keep such Company Intellectual Property
confidential and not to use such Company Intellectual Property for any purpose
unrelated to his work for the Company.  No former or current IP Participant has
filed, asserted in writing or, to the Knowledge of the Company (or management
Employees of the Company with direct responsibility for Intellectual Property
matters), threatened any claim against the Company in connection with his or her
involvement in any Company Intellectual Property which is used in and is
material to the Company’s business.  To the Knowledge of the Company (or
management Employees of the Company with direct responsibility for Intellectual
Property matters), no IP Participant has any patents issued or applications
pending for any device, process, design or invention of any kind now used or
needed by the Company which patents or applications have not been assigned to
the Company.

 

(k)                                  Except as set forth on Schedule 5.19, no
former or current Member, shareholder, director, officer, Employee or
independent contractor of the Company or any Affiliate of the Company or the
foregoing has any right to receive royalty payments or license fees from the
Company.

 

44

--------------------------------------------------------------------------------


 

(l)                                     With respect to privacy and security
agreements and privacy and security contractual commitments (the “Commitments”),
(A) the Company is in full compliance with all applicable Commitments; (B) the
Transactions contemplated by this Agreement and the Transaction Documents will
not violate any Commitments; (C) the Company has not received inquiries from the
Federal Trade Commission or any other federal or state governmental agencies
regarding Commitments; (D) the Company has not received any written (including
email) complaints from any web site user regarding Commitments, or compliance
with Commitments; (E) the Commitments have not been rejected by any applicable
certification organization which has reviewed such Commitment or to which any
such Commitment has been submitted and (F), the Company has not experienced the
cancellation, termination or revocation of any privacy or security certification
issued by any Commitments.

 

(m)                               The Company has in its possession or control:
(A) correct and complete, fully-executed copies of all of the licenses and
agreements (as amended to date) that are required to be identified on Schedules
5.19; and (B) correct and complete copies of all documents (including without
limitation patents, registration certificates, renewal certificates,
applications, prosecution histories, and all documents submitted to or received
from the relevant patent, copyright, trademark, domain name or other authorities
in the United States and foreign jurisdictions, as the case may be) relating to
each item of Company Registered Intellectual Property that is required to be
identified on Schedule 5.19.  The Company has delivered to Buyer correct and
complete, fully-executed copies of all of the documents described in this
subsection.

 

5.20                           Certain Payments.  Neither the Company, nor any
of its Members, managers, agents or Employees or any other Person affiliated
with or acting for or on behalf of the Company, has at any time on behalf of the
Company (a) made any illegal contribution, gift, bribe, rebate, payoff,
influence payment, kickback or other payment to any Person, private or public,
regardless of form, whether in money, property or services (i) to obtain
favorable treatment in securing business, (ii) to pay for favorable treatment
for business secured, (iii) to obtain special concessions or for special
concessions already obtained, for or in respect of the Company or any of its
Affiliates or (iv) in violation of any Legal Requirement, or (b) established or
maintained any fund or asset of the Company that has not been recorded in the
books and records of the Company or in violation of any Legal Requirement.

 

5.21                           No Other Agreements to Sell Assets or Equity of
the Company.  Neither the Company nor any of the Members, managers or Affiliates
has any commitment or legal obligation, absolute or contingent, to any other
Person or firm, other than as contemplated by this Agreement and the
Transactions, to sell, assign, transfer, license or effect a sale of any of the
assets of the Company (other than inventory and products and licenses in the
Ordinary Course of Business), to sell or effect a sale of the Membership
Interests of the Company, to effect any merger, acquisition, consolidation,
liquidation, dissolution or other reorganization of the Company or to enter into
any agreement or cause the entering into of an agreement with respect to any of
the foregoing.

 

5.22                           Relationships with Related Parties.  Except as
set forth in Schedule 5.22, neither the Company nor any Person related to or
affiliated with any Member owns or has owned

 

45

--------------------------------------------------------------------------------


 

(of record or as a beneficial owner) an equity interest or any other financial
or profit interest in, a Person that has (i) had business dealings or a material
financial interest in any transaction with the Company other than business
dealings or transactions conducted in the Ordinary Course of Business with the
Company at substantially prevailing market prices and on substantially
prevailing market terms or (ii) engaged in a business competing with the Company
with respect to any line of the products or services of the Company in any
market presently served by the Company except for less than one percent (1%) of
the outstanding capital stock of any such competing business that is publicly
traded on any recognized exchange or in the over-the-counter market.  Except as
set forth in Schedule 5.22, no Affiliate of any Member is a party to any
Contract with, or has any claim or right against, the Company.

 

5.23                           Bank Accounts, Powers of Attorney.  Schedule 5.23
sets forth an accurate and complete list showing the name and address of each
bank or other financial institution or securities broker in which the Company
has any account, safe deposit box, borrowing arrangement or certificate of
deposit, the number of any such account or any such box and the names of all
Persons authorized to draw thereon or to have access thereto.

 

5.24                           HSR Act.  Henk Rogers and Akemi Rogers are the
ultimate parent entity of the Company and Members within the meaning of the HSR
Act and the value of their total assets, including those related to all
Affiliated Tetris Companies and any Affiliates, are below $100 million and their
annual revenues, including those of all Affiliated Tetris Companies and any
Affiliates, are below $100 million within the meaning of the HSR Act and
regulations set forth in 16 CFR 801 et seq, including without limitation
Regulation No. 801.11.

 

5.25                           Brokers and Finders.  Except as set forth on
Schedule 5.25, the Company, the Members and their respective agents have
incurred no obligation or Liability for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with this Agreement or the
Transactions.  The Members agree to indemnify Buyer against and to hold Buyer
harmless from, any claims for brokerage or similar commission or other
compensation which may be made against Buyer by any third party in connection
with the Transactions, which claim is based upon such third party having acted
as broker, finder, investment banker, advisor, consultant or appraiser or in any
similar capacity on behalf of any of the Company, any of the Members or any of
their Affiliates.

 

5.26                           Disclosure.  No representation or warranty of the
Members or the Company in this Agreement and no statement by them in the
Members’ Disclosure Schedule is a misstatement of a material fact or omits to
state a material fact necessary to make the statements herein or therein, in
light of the circumstances in which they were made, not misleading.

 

5.27                           Acquisition of JAMDAT Mobile Inc. Stock.

 

(a)                                  Each of the Members understands that
(i) the Consideration Shares have not been registered under the Securities Act,
nor qualified under the securities laws of any other jurisdiction, (ii) the
Consideration Shares cannot be resold unless they subsequently are registered
under the Securities Act and qualified under applicable state securities laws or
foreign securities laws, unless exemptions from such registration and
qualification requirements are available.

 

46

--------------------------------------------------------------------------------


 

(b)                                 The Consideration Shares to be received by
the Members pursuant to this Agreement will be acquired for the Member’s own
accounts and not with a view to, or intention of, distribution thereof in
violation of the Securities Act, any applicable state securities laws or foreign
securities laws, and the Consideration Shares will not be disposed of in
contravention of the Securities Act or any applicable state securities laws or
foreign securities laws.  Each of the Members represents and warrants that he or
she has no agreement, or other arrangement, formal or informal, with any Person
to sell, transfer or pledge any part of the Consideration Shares or which would
guarantee any profit, or protect against any loss, with respect to this
investment and each of the Members has no plans to enter into any such agreement
or arrangement.

 

(c)                                  Each of the Members is an accredited
investor as such term is defined in Section 501 of Regulation D of the
Securities Act, has substantial knowledge and experience in financial and
business matters, has specific experience making investment decisions of a
similar nature, and is capable, without the use of a financial advisor, of
utilizing and analyzing the information made available in connection with the
acquisition of the Consideration Shares under this Agreement and of evaluating
the merits and risks of an investment in the Consideration Shares.

 

(d)                                 Each of the Members has carefully reviewed
and understands the risks of, and other considerations relating to, an
investment in the Consideration Shares.

 

(e)                                  Each of the Members is able to bear the
economic risk of an investment in the Consideration Shares for an indefinite
period of time because (i) there is no assurance that the business of Buyer will
be economically successful and (ii) the Consideration Shares have not been
registered under the Securities Act and, therefore, cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available, will bear legends to such effect, and are subject to
the Lock Up Agreement.

 

(f)                                    Each of the Members has had the
opportunity to review the SEC Documents and has had an opportunity to ask
questions and receive answers concerning the terms and conditions of the
offering of the Consideration Shares, has had full access to such other
information concerning Buyer as each of the Members has requested and has not
received and is not relying upon any written offering literature or prospectus
except for Buyer’s representations, warranties and covenants set forth in this
Agreement.

 

(g)                                 Buyer is entering into this Agreement in
reliance upon the representations and warranties of the Members herein.

 

(h)                                 Each of the Members acknowledges and agrees
that neither Buyer nor any of its Representatives has made any representations,
warranties, or guaranties to any Member or to any Representatives concerning the
condition, operations, affairs or prospects of Buyer, except for the express
representations, warranties and covenants of Buyer set forth in this Agreement.

 

47

--------------------------------------------------------------------------------


 

(i)                                     Each of the Members and their Affiliates
has not, directly or indirectly, at any time prior to the Closing loaned or sold
short any Common Stock of JAMDAT or any derivative security related thereto to
any Person for the purpose of facilitating any short sale or similar transaction
involving the Common Stock of JAMDAT.

 

ARTICLE 6

 

REPRESENTATIONS AND WARRANTIES OF JAMDAT AND BUYER

 

Each of JAMDAT and the Buyer hereby, jointly and severally, represent and
warrant to the Members that the following representations and warranties are, as
of the date hereof, and will be, as of the Closing Date, true and correct,
except as described in the Buyer’s Disclosure Schedule:

 

6.1                                 Organization.  JAMDAT is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has the corporate power and authority to own, operate and lease
its properties and to carry on its business as now conducted and as proposed to
be conducted, and is qualified to transact business, and is in good standing, in
each jurisdiction where the character of the properties owned, leased or
operated by it or the nature of its activities make such qualification
necessary, except in any jurisdiction in which the failure to so qualify or be
in good standing would not be reasonably expected to have a Material Adverse
Effect on JAMDAT.  Buyer is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
the limited liability company power and authority to own, operate and lease its
properties and to carry on its business.  Buyer was formed solely to consummate
the Transactions and has not carried on any business since the date of its
organization.  JAMDAT owns all of the issued and outstanding membership
interests of Buyer.

 

6.2                                 Power and Authority.  JAMDAT has all
requisite corporate power and authority to enter into, execute, deliver and
perform its obligations under, this Agreement and all of the Transaction
Documents to which it is a party.  The execution, delivery and performance of
this Agreement and all of the Transaction Documents to which it is a party by
JAMDAT have been duly and validly approved and authorized by its Board of
Directors in compliance with applicable law (including the Delaware General
Corporation Law) and JAMDAT’s Certificate of Incorporation and Bylaws, each as
amended.  The approval of JAMDAT’s stockholders is not required for JAMDAT to
enter into or perform its obligations under this Agreement or any of the
Transaction Documents to which it is a party.   Buyer has all requisite limited
liability company power and authority to enter into, execute, deliver and
perform its obligations under, this Agreement and all of the Transaction
Documents to which it is a party.  The execution, delivery and performance of
this Agreement and all of the Transaction Documents to which it is a party by
Buyer have been duly and validly approved and authorized by its managers and its
sole member in compliance with applicable law (including the Delaware Limited
Liability Company Act) and Buyer’s Organizational Documents.

 

48

--------------------------------------------------------------------------------


 

6.3                                 Authority; No Conflict.

 

(a)                                  This Agreement constitutes the legal,
valid, and binding obligation of JAMDAT, enforceable against JAMDAT, in
accordance with its terms.  Upon the execution and delivery by JAMDAT of the
Transaction Documents to which it is a party, such Transaction Documents will
constitute the legal, valid and binding obligations of JAMDAT, enforceable
against JAMDAT, in accordance with their respective terms, except where such
enforceability may be limited by (i) bankruptcy, insolvency, moratorium,
reorganization and other similar laws affecting creditors’ rights generally and
(ii) general principles of equity, regardless of whether asserted in a
proceeding in equity or at law.  This Agreement constitutes the legal, valid,
and binding obligation of Buyer, enforceable against Buyer, in accordance with
its terms.  Upon the execution and delivery by Buyer of the Transaction
Documents to which it is a party, such Transaction Documents will constitute the
legal, valid and binding obligations of Buyer, enforceable against Buyer, in
accordance with their respective terms, except where such enforceability may be
limited by (i) bankruptcy, insolvency, moratorium, reorganization and other
similar laws affecting creditors’ rights generally and (ii) the general
principles of equity, regardless of whether asserted in a proceeding in equity
or at law.

 

(b)                                 Except as set forth in Schedule 6.3(b),
neither the execution and delivery of this Agreement by JAMDAT or Buyer, nor the
consummation or performance of any of the Transactions by JAMDAT or Buyer, will
(1) give any Person the right to prevent, delay or otherwise interfere with any
of the Transactions pursuant to:  (i) any provision of JAMDAT’s or Buyer’s
Organizational Documents; (ii) any resolution adopted by the board of directors
of JAMDAT or Buyer; (iii) any Legal Requirement or Order to which JAMDAT or
Buyer may be subject; or (iv) any Contract to which JAMDAT or Buyer is a party
or by which JAMDAT or Buyer may be bound, except in the case of each of clauses
(iii) and (iv) above, for such contraventions, conflicts, violations,
Liabilities, reassessments, revaluations, breaches or creations of Encumbrances
which, individually and in the aggregate, would not have a Material Adverse
Effect with respect to JAMDAT or Buyer, or (2) conflict with, or (with or
without notice or lapse of time, or both) result in a termination, breach,
impairment or violation of, or constitute a default under:  (i) any provision of
the Organizational Documents of JAMDAT or Buyer as currently in effect; (ii) any
Legal Requirement applicable to JAMDAT or Buyer or any of their respective
material assets or properties; or (iii) any Contract to which JAMDAT or Buyer is
a party or by which JAMDAT or Buyer or any of their respective material assets
or properties are bound.

 

(c)                                  Except as set forth in Schedule 6.3(c),
neither JAMDAT nor Buyer will be required to obtain any Consent from any Person
in connection with the execution and delivery of this Agreement or any
Transaction Document to which it is a party, or the consummation or performance
of any of the Transactions.

 

6.4                                 JAMDAT and Buyer Capital Structure.

 

(a)                                  The authorized capital stock of JAMDAT
consists of 60,000,000 shares of common stock, par value $0.0001 per share, of
which 50,000,000 shares have been designated common stock (or JAMDAT Common
Stock), 10,000,000 shares have been designated preferred stock, of which there
were 20,736,176 shares of JAMDAT

 

49

--------------------------------------------------------------------------------


 

Common Stock and no shares of preferred stock issued and outstanding as of April
5, 2005.  All outstanding shares of JAMDAT capital stock are duly authorized,
validly issued, fully paid and nonassessable and not subject to preemptive
rights and have been offered, issued, sold and delivered by JAMDAT in compliance
with (i) all registration or qualification requirements (or applicable
exemptions therefrom) of all applicable securities laws and all other applicable
Legal Requirements and (ii) all requirements set forth in applicable agreements
or instruments.  As of April 5, 2005: (i) there were options outstanding to
purchase an aggregate of 1,433,804 shares of JAMDAT Common Stock pursuant to
JAMDAT’s stock option plans; (ii) there were warrants outstanding to purchase an
aggregate of 337,333 shares of JAMDAT Common Stock; and (iii) 4,166,666 shares
of JAMDAT Common Stock reserved for future issuance under JAMDAT’s 2004 Equity
Incentive Plan.  All shares of JAMDAT Common Stock subject to issuance as
aforesaid, upon issuance on the terms and conditions specified in the
instruments pursuant to which they are issuable, will be duly authorized,
validly issued, fully paid and nonassessable and not subject to preemptive
rights.

 

(b)                                 Buyer is a limited liability company, the
entire issued and outstanding membership interests and all other equity or debt
securities of which are held by JAMDAT.  All of Buyer’s outstanding membership
interests have been duly authorized and validly issued, and are fully paid and
nonassessable.  Buyer was formed for the purpose of consummating the
Transactions and has no material assets or liabilities except as necessary for
such purpose.

 

50

--------------------------------------------------------------------------------


 

6.5                                 SEC Filings.

 

(a)                                  JAMDAT has filed all forms, statements,
schedules, reports and documents (including items incorporated by reference)
required to be filed by JAMDAT with the SEC since the effective date of the
registration statement for JAMDAT’s initial public offering and all such forms,
statements, schedules, reports and documents in the form filed with the SEC are
available on the SEC’s EDGAR website.  All such required forms, statements,
schedules, reports and documents are referred to herein as the “JAMDAT SEC
Reports.” As of their respective dates, the JAMDAT SEC Reports (i) were prepared
in accordance with the requirements of the Securities Act or the Exchange Act,
as the case may be, and the rules and regulations of the SEC thereunder
applicable to such JAMDAT SEC Reports and (ii) did not at the time they were
filed contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except to the extent corrected prior to the date of this
Agreement by a subsequently filed JAMDAT SEC Report.  JAMDAT has filed with the
SEC as exhibits to the JAMDAT SEC Reports all agreements, documents and
instruments required to be so filed, and such exhibits are true and complete
copies of such agreements, documents or instruments, as the case may be (subject
to redaction to preserve confidential treatment where appropriate).  None of
JAMDAT’s Subsidiaries is required to file any reports with the SEC under the
Exchange Act.  Except as set forth in the JAMDAT SEC Reports, since December 31,
2004, there has not been any Material Adverse Change in JAMDAT.

 

(b)                                 Each of the consolidated financial
statements (including, in each case, any related notes thereto) contained in the
JAMDAT SEC Reports (the “JAMDAT Financials”), including each JAMDAT SEC Report
filed after the date of this Agreement until the Closing, (i) complied as to
form in all material respects with the published rules and regulations of the
SEC with respect thereto, (ii) was prepared in accordance with GAAP applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto or, in the case of unaudited interim financial statements, as
may be permitted by the SEC on Form 10-Q, Form 8-K or any successor form under
the Exchange Act), and (iii) fairly presented the consolidated financial
position of JAMDAT and its Subsidiaries as at the respective dates thereof and
the consolidated results of JAMDAT’s and its Subsidiaries’ operations and cash
flows for the periods indicated, except that the unaudited interim financial
statements may not contain footnotes and were or are subject to normal and
recurring year-end adjustments in accordance with GAAP.  The audited balance
sheet of JAMDAT as of December 31, 2004 (the “JAMDAT Balance Sheet Date”)
contained in the JAMDAT SEC Reports is hereinafter referred to as the “JAMDAT
Balance Sheet.”  Except as disclosed in the JAMDAT Financials, since the JAMDAT
Balance Sheet Date, neither JAMDAT nor any of its Subsidiaries has any
liabilities (absolute, accrued, contingent or otherwise) required under GAAP to
be set forth on a balance sheet that are, individually or in the aggregate,
material to the business, results of operations or financial condition of JAMDAT
and its Subsidiaries taken as a whole, except for:  (i) Liabilities incurred
since the JAMDAT Balance Sheet Date in the Ordinary Course of Business and,
individually or in the aggregate, do not result from any breach of contract,
tort or violation of any Law, (ii) those specifically set forth or

 

51

--------------------------------------------------------------------------------


 

adequately provided for in the JAMDAT Balance Sheet, and (iii) the fees and
expenses of investment bankers, attorneys and accountants incurred in connection
with this Agreement.  JAMDAT has not had any dispute with any of its auditors
regarding accounting matters or policies during any of its past three full
fiscal years or during the current fiscal year-to-date.  The books and records
of JAMDAT and each of its Subsidiaries have been maintained, and are being
maintained, in all material respects in accordance with applicable legal and
accounting requirements, and the JAMDAT Financials are consistent with such
books and records.

 

(c)                                  JAMDAT maintains a system of internal
controls over financial reporting sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(d)                                 JAMDAT has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-14 and
15d-14 under the 1934 Act), which (i) are designed to ensure that material
information relating to JAMDAT, including its consolidated subsidiaries, is made
known to JAMDAT’s principal executive officer and its principal financial
officer by others within those entities; and (ii) are effective in all material
respects to perform the functions for which they were established.  JAMDAT is
not aware of any fraud, whether or not material, that involves management or
other employees who have a significant role in JAMDAT’s internal controls. 
Since the date of the most recent evaluation of JAMDAT’s disclosure controls and
procedures, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses.  Upon the Closing, JAMDAT will be in compliance with all provisions
of the Sarbanes-Oxley Act of 2002 that are effective and applicable to JAMDAT as
an “issuer” as defined under the Sarbanes-Oxley Act of 2002.  Since the date of
its initial public offering, neither JAMDAT nor any of its Subsidiaries nor, to
JAMDAT’s Knowledge, any director, officer, employee, auditor, accountant or
representative of JAMDAT or any of its Subsidiaries has received or otherwise
had or obtained Knowledge of any material complaint, allegation, assertion or
claim, whether written or oral, in each case, regarding deficient accounting or
auditing practices, procedures, methodologies or methods or potentially
fraudulent conduct of JAMDAT or any of its subsidiaries or their respective
internal controls or any material inaccuracy in JAMDAT’s Financials.  No
attorney representing JAMDAT or any of its Subsidiaries, or any current or
former employee of JAMDAT or any of its Subsidiaries, whether or not employed by
JAMDAT or any of its Subsidiaries, has reported to the JAMDAT Board or any
committee thereof or to any director or officer of JAMDAT evidence of a material
violation of securities laws, breach of fiduciary duty, fraudulent conduct or
similar violation by JAMDAT or any of its officers, directors, employees or
agents.

 

52

--------------------------------------------------------------------------------


 

(e)                                  There are no material off-balance sheet
transactions, arrangements, obligations (including contingent obligations), or
any other relationships with unconsolidated entities or other persons, that may
have a Material Adverse Effect on JAMDAT’s financial condition, changes in
financial condition, results of operations, liquidity, capital expenditures,
capital resources, or significant components of revenues or expenses.

 

6.6                                 Compliance with Laws.    Neither JAMDAT nor
Buyer nor any of their Subsidiaries is in, and none of them has received written
notice of, a violation of or default with respect to, any Legal Requirement,
except for such violations or defaults that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect on JAMDAT or
Buyer.  Each of JAMDAT and Buyer, and their subsidiaries hold all Governmental
Authorizations, other than those as to which the failure to hold, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect on JAMDAT.

 

6.7                                 Proceedings.  There is no pending Proceeding
that has been commenced against JAMDAT or Buyer and that challenges, or may have
the effect of preventing, delaying, making illegal, or otherwise interfering or
restricts (or, if successful, would materially restrict or prohibit), any of the
Transactions, or if determined adversely to any of them, would reasonably be
expected to have a Material Adverse Effect on JAMDAT or Buyer, and to JAMDAT’s
and Buyer’s Knowledge, no such Proceeding has been Threatened.

 

6.8                                 Investment.  Buyer is acquiring the
Membership Interests for its own account for investment, without a view to their
distribution within the meaning of § 2(11) of the Securities Act.

 

6.9                                 Brokers or Finders.  Except for fees and
expenses payable to Merrill Lynch in connection with a valuation opinion related
to the Transactions, neither JAMDAT nor Buyer has incurred any obligation or
Liability for brokerage or finders’ fees or agents’ commissions or other similar
payments in connection with this Agreement and the Transactions, and JAMDAT
hereby indemnifies and holds the Members harmless from any such fees,
commissions or payments alleged to be due by or through JAMDAT or Buyer as a
result of the actions of JAMDAT or Buyer.

 

6.10                           Consideration Shares.  As of the date of issuance
thereof, the Closing Shares and, if issued, the Post-Closing Shares shall be
duly authorized, validly issued pursuant to resolution of JAMDAT’s Board of
Directors and outstanding, fully paid and non-assessable, and the Members shall
be the record and beneficial owners of such Consideration Shares, free and clear
of all Encumbrances, except for Buyer’s rights under the Escrow Agreement with
respect to the Escrow Shares, restrictions imposed under the Securities Act and
state securities laws, the Registration Rights Agreement, JAMDAT’s charter
documents and the Lock Up Agreements.  Subject to the representations of the
Members set forth in Section 5.27 hereof, the Closing Shares are being issued
and, if issued, the Post-Closing Shares will be issued, in compliance with all
Legal Requirements including, without limitation, the Securities Act and
applicable state securities laws and NASDAQ listing and other requirements.

 

53

--------------------------------------------------------------------------------


 

6.11                           Disclosure.  Except with respect to the
Transactions, the Comerica financing and JAMDAT’s financial results for the
period from January 1, 2005 through the Closing, no representation or warranty
of JAMDAT or the Buyer in this Agreement or the JAMDAT SEC Reports and no
statement by them herein or in the JAMDAT SEC Reports is a misstatement of a
material fact or omits to state a material fact necessary to make the statements
herein or therein, in light of the circumstances in which they were made, not
misleading.

 

ARTICLE 7

 

COVENANTS

 

7.1                                 Covenants of the Company and the Members.

 

(a)                                  Performance.  Each of the Company and the
Members covenants and agrees with Buyer that, at all times from and after the
date hereof until the earlier of (i) the Closing or (ii) the termination of this
Agreement in accordance with its terms (the “Pre-Closing Period”) and, with
respect to any covenant or agreement by its terms to be performed in whole or in
part after the Closing, for the period specified therein, each of the Company
and the Members will comply with all covenants and provisions of this Article
VII, except to the extent Buyer may otherwise consent in writing or as
contemplated by this Agreement and the Transactions.  With respect to the
Members’ dealings with JAMDAT and the Buyer, no Member shall take any position
which is inconsistent with the position of any other Member.

 

(b)                                 Regulatory and Other Approvals.  During the
Pre-Closing Period, the Members will, and will cause the Company to, as promptly
as practicable (i) take all commercially reasonable steps necessary or desirable
to obtain all consents, approvals or actions of, make all filings with and give
all notices to Governmental Bodies or any other Person required of the Members
or the Company to consummate the Transactions contemplated hereby and by the
Transaction Documents, (ii) provide such other information and communications to
such Governmental Bodies or other Persons as Buyer or such Governmental Bodies
or other Persons may reasonably request in connection therewith and (iii)
cooperate with Buyer in connection with the performance of its obligations under
Section 7.2.  During the Pre-Closing Period, the Members and the Company will
provide prompt notification to Buyer when any such consent, approval, action,
filing or notice referred to in clause (i) above is obtained, taken, made or
given, as applicable, and will advise Buyer of any communications (and, unless
precluded by applicable Legal Requirements, provide copies of any such
communications that are in writing) with any Governmental Body or other Person
regarding any of the transactions contemplated by this Agreement or any of the
Transaction Documents.

 

(c)                                  HSR Filings.  In addition to and not in
limitation of the Company and the Members’ covenants contained in Section
7.1(a), during the Pre-Closing Period, the Company and the Members will (i) take
promptly all actions necessary to make the filings required of the Company and
the Members or their Affiliates under the HSR Act, (ii) comply at the earliest
practicable date with any request for additional information received by the
Company and the Members or their Affiliates from the Federal Trade

 

54

--------------------------------------------------------------------------------


 

Commission or the Antitrust Division of the Department of Justice pursuant to
the HSR Act and (iii) cooperate with Buyer in connection with Buyer’s filing
under the HSR Act and in connection with resolving any investigation or other
inquiry concerning the transactions contemplated by this Agreement commenced by
the Federal Trade Commission, the Antitrust Division of the Department of
Justice or any state attorney general.

 

(d)                                 Investigation by Buyer.  During the
Pre-Closing Period, the Members will, and will cause the Company to, (i) provide
Buyer with full access, upon reasonable prior notice and during normal business
hours, to all officers, employees, agents and accountants of the Company and
their assets and properties for the purpose of conducting its due diligence
investigation of the Company, and (ii) furnish Buyer with all such information
and data (including without limitation copies of Contracts, Benefit Plans,
employment policies, employment handbooks, personnel records and other books and
records) concerning the business and operations of the Company as Buyer or
reasonably may request in connection with such investigation.  The foregoing
shall be subject to Section 10.9 regarding confidentiality

 

(e)                                  No Solicitations.  During the Pre-Closing
Period, the Members will not take, nor will they permit the Company, or any
Affiliate of the Members (or authorize or permit any Representative or other
Person retained by or acting for or on behalf of the Members, the Company or any
such Affiliate) to take, directly or indirectly, any action to solicit,
encourage, receive, negotiate, assist or otherwise facilitate (including by
furnishing confidential information with respect to the Company or permitting
access to the assets and properties and books and records of the Company) any
offer or inquiry from any Person concerning an Acquisition Proposal.  If the
Members, the Company or any such Affiliate (or any such Person acting for or on
their behalf) receives from any Person any offer, inquiry or informational
request referred to above concerning an Acquisition Proposal, the Members will
promptly advise such Person, by written notice, of the terms of this Section
7.1(e) and will promptly, orally and in writing, advise Buyer of such offer,
inquiry or request and deliver a copy of such notice to Buyer.

 

(f)                                    Conduct of Business.  During the
Pre-Closing Period, the Members will cause the Company to conduct business only
in the Ordinary Course of Business other than as contemplated by this Agreement
and the Transactions.  Without limiting the generality of the foregoing, the
Members will, unless otherwise approved in writing by Buyer or JAMDAT or
contemplated by this Agreement and the Transactions:

 

(i)                                     cause the Company to use its
commercially reasonable efforts to (I) preserve intact the present business
organization and reputation of the Company, (II) keep available (subject to
dismissals and retirements in the Ordinary Course of Business) the services of
the present officers, employees and consultants of the Company, (III) maintain
the assets and properties of the Company in good working order and condition,
ordinary wear and tear excepted, (IV) maintain the good will of customers,
suppliers, lenders and other Persons to whom the Company sells goods or provides
services or with whom the Company otherwise has significant business
relationships and (V) continue all current sales,

 

55

--------------------------------------------------------------------------------


 

marketing and promotional activities relating to the business and operations of
the Company;

 

(ii)                                  except to the extent required by
applicable Legal Requirements, (I) cause the books and records to be maintained
in the usual, regular and ordinary manner, (II) not permit any change in (A) any
pricing, investment, accounting, financial reporting, inventory, credit,
allowance or Tax practice or policy of the Company, or (B) any method of
calculating any bad debt, contingency or other reserve of the Company for
accounting, financial reporting or Tax purposes and (III) not permit any change
in the fiscal year of the Company;

 

(iii)                               (I) use, and will cause the Company to use,
commercially reasonable efforts to maintain in full force and effect until the
Closing substantially the same levels of coverage as the insurance afforded
under the Contracts listed in Schedule 5.16, (II) to the extent requested by
Buyer prior to the Closing Date, use all commercially reasonable efforts to
cause such insurance coverage held by any Person (other than the Company) for
the benefit of the Company to continue to be provided for at least ninety (90)
days after the Closing on substantially the same terms and conditions as
provided on the date of this Agreement and (III) cause any and all benefits
under such Contracts paid or payable (whether before or after the date of this
Agreement) with respect to the business, operations, employees or assets and
properties of the Company to be paid to the Company; and

 

(iv)                              cause the Company to comply, in all material
respects, with all Legal Requirements applicable to the business and operations
of the Company, and promptly following receipt thereof to give Buyer copies of
any notice received from any Governmental Body or other Person alleging any
violation of any such Legal Requirement or Order.

 

(g)                                 Financial Statements and Reports; Filings.

 

(i)                                     As promptly as practicable and in any
event no later than forty five (45) days after the end of each fiscal quarter
ending after the date hereof and before the Closing Date (other than the fourth
quarter) or ninety (90) days after the end of each fiscal year ending after the
date hereof and before the Closing Date, as the case may be, the Members will
deliver to Buyer true and complete copies of (in the case of any such fiscal
year) the audited and (in the case of any such fiscal quarter) the unaudited
consolidated balance sheet, and the related audited or unaudited consolidated
statements of operations, stockholders’ equity and cash flows, of the Company
and its consolidated subsidiaries, in each case as of and for the fiscal year
then ended or as of and for each such fiscal quarter and the portion of the
fiscal year then ended, as the case may be, together with the notes, if any,
relating thereto, which financial statements shall be prepared on a basis
consistent with the Financial Statements.

 

56

--------------------------------------------------------------------------------


 

(ii)                                  As promptly as practicable, the Members
will deliver copies of all License applications and other filings made by the
Company after the date hereof and before the Closing Date with any Governmental
Body (other than routine, recurring filings made in the Ordinary Course of
Business or License applications which are not material to the Company).

 

(h)                                 Employee Matters.  During the Pre-Closing
Period, the Members will use their commercially reasonable efforts to cause the
Company’s Employees designated on Schedule 4.2(k) to agree to be employed by
Buyer or the Company following the Closing (provided that commercially
reasonable efforts shall not include the payment of any consideration or
enhanced compensation to such employees).  During the Pre-Closing Period, the
Members will cause the Company to administer each Benefit Plan, or cause the
same to be so administered, in all material respects in accordance with the
applicable provisions of all applicable Legal Requirements.  During the
Pre-Closing Period, the Members will promptly notify Buyer in writing of each
receipt by the Members or the Company (and furnish Buyer with copies) of any
notice of investigation or administrative proceeding by the IRS or other
Governmental Body or Person involving any Benefit Plan.  Except as may be
required by applicable Legal Requirements, during the Pre-Closing Period, the
Members will refrain, and will cause the Company to refrain, from directly or
indirectly (except as contemplated by this Agreement and the Transaction):

 

(i)                                     making any representation or promise,
oral or written, to any officer, employee or consultant of the Company
concerning any Benefit Plan, except for statements as to the rights or accrued
benefits of any officer, employee or consultant under the terms of any Benefit
Plan;

 

(ii)                                  making any increase in the salary, wages
or other compensation of any officer, employee or consultant of the Company or
any Subsidiary whose annual salary is or, after giving effect to such change,
would be $50,000 or more;

 

(iii)                               adopting, entering into or becoming bound by
any Benefit Plan, employment-related Contract or collective bargaining
agreement, or amending, modifying or terminating (partially or completely) any
Benefit Plan, employment-related Contract or collective bargaining agreement,
except to the extent required by applicable Legal Requirements and, in the event
compliance with Legal Requirements presents options, only to the extent that the
option which the Company reasonably believes to be the least costly is chosen or
in the Ordinary Course of Business; or

 

(iv)                              establishing or modifying any (i) targets,
goals, pools or similar provisions in respect of any fiscal year under any
Benefit Plan, employment-related Contract or other employee compensation
arrangement or (ii) salary ranges, increase guidelines or similar provisions in
respect of any Benefit Plan, employment-related Contract or other employee
compensation arrangement.

 

57

--------------------------------------------------------------------------------


 

(i)                                     Certain Restrictions.  During the
Pre-Closing Period, the Members will cause the Company to refrain from (except
as expressly contemplated by this Agreement and the Transactions):

 

(i)                                     amending its articles of organization,
operating agreement and any other Organizational Documents or taking any action
with respect to any such amendment or any recapitalization, reorganization,
liquidation or dissolution of the Company

 

(ii)                                  authorizing, issuing, selling or otherwise
disposing of any Membership Interests of or any option or right of any kind to
acquire securities with respect to the Company, or modifying or amending any
right of any holder of outstanding shares of capital stock of or right to
acquire securities of any kind with respect to the Company;

 

(iii)                               declaring, setting aside or paying any
dividend or other distribution in respect of the Membership Interests of the
Company or any Subsidiary not wholly owned by the Company, or directly or
indirectly redeeming, purchasing or otherwise acquiring any Membership Interests
of or any right to acquire securities of any kind with respect to the Company;

 

(iv)                              acquiring or disposing of, or incurring any
Encumbrance (other than a Permitted Lien) on, any Company assets and properties,
other than in the Ordinary Course of Business;

 

(v)                                 (i) entering into, amending, modifying,
terminating (partially or completely), granting any waiver under or giving any
consent with respect to (A) any Contract that would, if in existence on the date
of this Agreement, be required to be disclosed in the Schedule 5.15 or (B) any
material License or (ii) granting any irrevocable powers of attorney;

 

(vi)                              violating, breaching or defaulting under in
any material respect, or taking or failing to take any action that (with or
without notice or lapse of time or both) would constitute a material violation
or breach of, or default under, any term or provision of any License held or
used by the or any Contract to which the Company is a party or by which any of
its assets and properties is bound;

 

(vii)                           except for existing royalties obligations of the
Company to TTC (A) incurring indebtedness in an aggregate principal amount
exceeding $50,000 (net of any amounts of indebtedness discharged during such
period), or (B) voluntarily purchasing, canceling, prepaying or otherwise
providing for a complete or partial discharge in advance of a scheduled payment
date with respect to, or waiving any right of the Company under, any
indebtedness of or owing to the Company;

 

(viii)                        engaging with any Person in any merger or other
business combination;

 

58

--------------------------------------------------------------------------------


 

(ix)                                making capital expenditures or commitments
for additions to property, plant or equipment constituting capital assets in an
aggregate amount exceeding $25,000;

 

(x)                                   making any change in the lines of business
in which it participates or is engaged;

 

(xi)                                writing off or writing down any of its
assets and properties outside the Ordinary Course of Business; or

 

(xii)                             entering into any Contract to do or engage in
any of the foregoing.

 

(j)                                     Affiliate Transactions.  During the
Pre-Closing Period, and except as expressly contemplated by this Agreement and
the Transactions, the Company will not enter into any Contract or amend or
modify any existing Contract, and will not engage in any transaction outside the
Ordinary Course of Business or on other then an arm’s-length basis with the
Members or any Affiliate.

 

(k)                                  Books and Records.  On the Closing Date,
the Members will deliver or make available to Buyer at the offices of the
Company all of the books and records of the Company, and if at any time after
the Closing the Members discover in their possession or under their control any
other books and records of the Company, they will forthwith deliver such books
and records to Buyer.

 

(l)                                     Notice and Cure.  During the Pre-Closing
Period, the Members will notify Buyer in writing (where appropriate, through
updates to the Members’ Disclosure Schedule) of, and contemporaneously will
provide Buyer with true and complete copies of any and all information or
documents relating to, and will use commercially reasonable efforts to cure
before the Closing, any event, transaction or circumstance, as soon as
practicable after it becomes known to a Member, occurring after the date of this
Agreement that causes or will cause any covenant or agreement of the Company or
any Member under this Agreement to be breached in any material respect or that
renders or will render untrue in any material respect any representation or
warranty of the Company or any Member contained in this Agreement as if the same
were made on or as of the date of such event, transaction or circumstance.  No
notice given pursuant to this Section shall have any effect on the
representations, warranties, covenants or agreements contained in this Agreement
for purposes of determining satisfaction of any condition contained herein or
shall in any way limit Buyer’s right to seek indemnity under Article VIII.

 

(m)                               Fulfillment of Conditions.  Each of the
Company and the Members will execute and deliver at the Closing each Transaction
Document that the Company and the Members are required hereby to execute and
deliver as a condition to the Closing, and will take all commercially reasonable
steps necessary or desirable and proceed diligently and in good faith to satisfy
each other condition to the obligations of JAMDAT and Buyer contained in this
Agreement.

 

59

--------------------------------------------------------------------------------


 

(n)                                 Stock Matters.  Each of the Members will
not, and will use commercially reasonable efforts to cause their Affiliates not
to, directly or indirectly, at any time loan or sell short any JAMDAT Common
Stock or any derivative security related thereto to any Person for the purpose
of facilitating any short sale or similar transaction involving the JAMDAT
Common Stock.  The Members shall immediately notify JAMDAT in writing at such
time as they obtain Knowledge with respect to any such activities by their
Affiliates.

 

(o)                                 Bulk Sales Report.  The Company and the
Members shall file a timely Report of Bulk Sale or Transfer (Form G-8A) with the
Department of Taxation of the State of Hawaii in compliance with Section 237-43
of the Hawaii Revised Statutes and obtain the certificate from the Department of
Taxation required to be delivered to Buyer under Section 4.2 of this Agreement. 
Any estimate of an amount for purposes of completing and filing such certificate
shall not be binding for purposes of Section 3.2.

 

7.2                                 Covenants of JAMDAT and Buyer.

 

(a)                                  Performance.  Each of JAMDAT and Buyer
covenants and agrees with the Company and the Members that, at all times during
the Pre-Closing Period, JAMDAT and Buyer will comply with all covenants and
provisions of this Article VII applicable to it, except to the extent the
Members may otherwise consent in writing or as contemplated by this Agreement
and the Transactions.

 

(b)                                 Regulatory and Other Approvals.  JAMDAT and
Buyer will as promptly as practicable (i) take all commercially reasonable steps
necessary or desirable to obtain all consents, approvals or actions of, make all
filings with and give all notices to Governmental Bodies or any other Person
required of JAMDAT and Buyer to consummate the Transactions contemplated hereby
and by the Transaction Documents, (ii) provide such other information and
communications to such Governmental Bodies or other Persons as the Members or
such Governmental Bodies or other Persons may reasonably request in connection
therewith and (iii) cooperate with the Company and the Members in connection
with the performance of their obligations under Section 7.1.  JAMDAT and Buyer
will provide prompt notification to the Members when any such consent, approval,
action, filing or notice referred to in clause (i) above is obtained, taken,
made or given, as applicable, and will advise the Members of any communications
(and, unless precluded by applicable Legal Requirements, provide copies of any
such communications that are in writing) with any Governmental Body or other
Person regarding any of the transactions contemplated by this Agreement or any
of the Transaction Documents.

 

(c)                                  HSR Filings.  During the Pre-Closing
Period, in addition to and without limiting JAMDAT and Buyer’s covenants
contained in Section 7.2(a), each of JAMDAT and Buyer will (i) take promptly all
actions necessary to make the filings required of Buyer or its Affiliates under
the HSR Act, (ii) comply at the earliest practicable date with any request for
additional information received by JAMDAT and Buyer or its Affiliates from the
Federal Trade Commission or the Antitrust Division of the Department of Justice
pursuant to the HSR Act and (iii) cooperate with the Company

 

60

--------------------------------------------------------------------------------


 

and the Members in connection with the Company’s and the Members’ filing under
the HSR Act and in connection with resolving any investigation or other
regulatory inquiry concerning the transactions contemplated by this Agreement
commenced by the Federal Trade Commission, the Antitrust Division of the
Department of Justice or any state attorney general.

 

(d)                                 Notice and Cure.  During the Pre-Closing
Period, each of JAMDAT and Buyer will notify the Members in writing of, and
contemporaneously will provide the Members with true and complete copies of any
and all information or documents relating to, and will use all commercially
reasonable efforts to cure before the Closing, any event, transaction or
circumstance, as soon as practicable after it becomes known to JAMDAT or Buyer,
occurring after the date of this Agreement that causes or will cause any
covenant or agreement of JAMDAT or Buyer under this Agreement to be breached in
any material respect or that renders or will render untrue in any material
respect any representation or warranty of JAMDAT or Buyer contained in this
Agreement as if the same were made on or as of the date of such event,
transaction or circumstance.  No notice given pursuant to this Section shall
have any effect on the representations, warranties, covenants or agreements
contained in this Agreement for purposes of determining satisfaction of any
condition contained herein or shall in any way limit any Member’s right to seek
indemnity under Article VIII.

 

(e)                                  Fulfillment of Conditions.  Each of JAMDAT
and Buyer will execute and deliver at the Closing each Transaction Document that
JAMDAT and Buyer is hereby required to execute and deliver as a condition to the
Closing, will take all commercially reasonable steps necessary or desirable and
proceed diligently and in good faith to satisfy each other condition to the
obligations of the Members contained in this Agreement.

 

(f)                                    Proceedings.  During the Pre-Closing
Period, JAMDAT and Buyer shall notify Company and the Members in writing
promptly after learning of any Proceeding or investigation by or before any
Governmental Body, initiated by or against JAMDAT or Buyer, or known by either
of them to be threatened against JAMDAT or Buyer or any of its officers,
directors, employees or stockholders in their capacity that would be reasonably
expected to have a Material Adverse Effect on JAMDAT or Buyer if determined
adversely to JAMDAT or Buyer.

 

(g)                                 New Employee Options.  JAMDAT shall (i)
within ninety (90) days after the Closing, grant stock options to purchase a
minimum of 75,000 shares of JAMDAT Common Stock under JAMDAT’s 2004 Equity
Incentive Plan to employees of the Company, and (ii) within twenty four (24)
months after the Closing grant stock options to purchase a minimum of 50,000
shares (not including the shares in subclause (i) above) of JAMDAT Common Stock
under JAMDAT’s 2004 Equity Incentive Plan to employees of the Company; provided
that, subject to the stated minimums above, the exact number of such options
issued shall be made in the sole and absolute discretion of JAMDAT (all such
options issued pursuant to this Section 7.2(g), collectively, the “New Employee
Options”).

 

61

--------------------------------------------------------------------------------


 

(h)                                 Listing of Additional Shares.  JAMDAT will
cause the shares of (i) JAMDAT Common Stock to be issued in the Transaction to
the Members, and (ii) when issued, the shares of JAMDAT capital stock issued
upon to be issued upon exercise of the New Employee Options, to be approved for
listing on the NASDAQ National Stock Market, subject only to official notice of
issuance.

 

(i)                                     SEC Documents.  During the Pre-Closing
Period, JAMDAT will file, lodge or deliver to the SEC all JAMDAT SEC Reports
required under Legal Requirements to be filed, lodged or delivered by JAMDAT
with in the time required by such Legal Requirements.  During the Pre-Closing
Period, promptly after filing any publicly available report, schedule, form,
statement or other document with the SEC, JAMDAT shall make available a copy
thereof to the Members.

 

ARTICLE 8

 

INDEMNIFICATION; REMEDIES

 

8.1                                 Survival of Representations, Etc.   The
representations and warranties of the Company, the Members, Buyer and JAMDAT
contained herein shall survive until the three-year anniversary of the Closing
(the “Expiration Date”), provided, however, that (i) the representations and
warranties contained in Sections 5.2(a), 5.3, 6.2, 6.3(a) and 6.4 (the
“Surviving Claims”) shall continue to survive until the expiration of the
applicable statute of limitations (giving effect to any waiver or extension
thereof) and (ii) the representations and warranties contained in
Section 5.10(g) and Section 5.10(h) (“Surviving Tax Claims”) shall continue to
survive until the expiration of thirty (30) days after expiration of the
applicable statute of limitations (giving effect to any waiver or extension
thereof).  The right to indemnification, payment of Damages or other remedy
based on such representations and warranties and any covenants and obligations
in this Agreement relating to such representations and warranties will not be
affected by any investigation conducted with respect to, or any Knowledge
acquired at any time, whether before or after the execution and delivery of this
Agreement or the Closing Date, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant or obligation.  
The waiver of any condition based on the accuracy of any representation or
warranty, or on the performance of or compliance with any covenant or
obligation, will not affect the right to indemnification, payment of Damages, or
other remedies based on such representations, warranties, covenants and
obligations.

 

8.2                                 Indemnification.

 

(a)                                  By the Members.  The Members shall jointly
and severally indemnify, save and hold harmless JAMDAT, Buyer and their
Affiliates and Subsidiaries and each of their respective Representatives
(collectively, the “Member Indemnified Parties”), from and against any and all
costs, losses, Liabilities, obligations, damages, lawsuits, deficiencies,
claims, demands and expenses (whether or not arising out of third-party claims),
including without limitation interest, penalties, costs of mitigation,
reasonable attorneys’, accountants’ and expert witnesses’ fees and charges and
all amounts paid in investigation, defense or settlement of any of the
foregoing  (herein, “Damages”),

 

62

--------------------------------------------------------------------------------


 

incurred in connection with, arising out of, resulting from: (i) any breach of
any representation or warranty made by the Members or the Company in this
Agreement, or any certificate, document or instrument delivered by such party at
or prior to the Closing, (ii) any breach of any covenant or agreement required
to be performed at or prior to the Closing made by the Members or the Company in
this Agreement, or any certificate, document or instrument delivered by such
party at or prior to the Closing, (iii) any breach of any representation,
warranty or covenant made by any party (other than Buyer or JAMDAT) in any other
Transaction Document, and (iv) any and all Taxes (A) required to be paid by the
Company and/or the Members under this Agreement, (B) for which the Company has
any Liability with respect to any Tax period ending on or before the Closing
Date (including the pre-Closing portion of any Straddle Period), whether or not
disclosed to JAMDAT or Buyer on any Schedule to this Agreement or otherwise (but
not including for purposes of this subclause (B) any Taxes to the extent of the
dollar amount thereof included in Liabilities that were taken into account in
the calculation of Net Cash or Net Debt), (C) of any Person (other than the
Member Indemnified Party) for which the Company has liability under any
provision of state, local or foreign law, as a transferee or successor, by
contract, or otherwise, (D) that the Company was required to or did withhold on
or before the Closing Date with respect to any employee, Member or other person,
(E) relating to any Seller Tax Contest, or (F) relating to any Buyer Tax Contest
or Straddle Period Contest, to the extent relating to matters described in or
one or more of the preceding subclauses (A), (B), (C), (D), and (E).  The term
“Damages” as used in this Section 8.2 is not limited to matters asserted by
third parties against any indemnified party, but includes Damages incurred or
sustained by an indemnified party in the absence of third party claims.

 

(b)                                 By JAMDAT and Buyer.  JAMDAT and Buyer shall
jointly and severally indemnify, save and hold harmless the Members and their
respective Affiliates and Representatives (the “Buyer Indemnified Parties”) from
and against any and all Damages incurred in connection with, arising out of,
resulting from:  (i) any breach of any representation or warranty made by Buyer
in this Agreement or any certificate, document or instrument delivered by such
party at or prior to the Closing; or (ii) any breach of any covenant or
agreement required to be performed at or prior to the Closing made by Buyer in
this Agreement, or any certificate, document or instrument delivered by such
party at or prior to the Closing.

 

(c)                                  Limitations on Indemnity.

 

(i)                                     Except as provided in this Article VIII,
the Members shall not be required to indemnify and hold harmless the Buyer with
respect to a Claim arising out of or resulting from this Agreement pursuant to
Section 8.2(a) unless and until the cumulative aggregate amount of all Damages
which are otherwise recoverable by the Buyer under Section 8.2(a) exceeds Two
Hundred Fifty Thousand Dollars ($250,000.00) (the “Threshold”); provided,
however, Damages relating to any Surviving Tax Claim or any matter described in
clause (iv) in the first sentence of Section 8.2(a) or in any one or more of
subclauses (A), (B), (C), (D), (E) and (F) thereof (“Tax Damages”) shall not be
subject to the Threshold as described in the first independent clause of this
sentence but nonetheless shall

 

63

--------------------------------------------------------------------------------


 

count toward the Threshold for purposes of the next sentence.  If the Buyer
brings an eligible Claim or eligible Claims for an amount in excess of the
Threshold, the Members shall be obligated to indemnify the Buyer for the full
amount of all Damages under Section 8.2(a) including the amount of the
Threshold.

 

(ii)                                  Subject to limitations set forth in this
Article VIII or elsewhere in this Agreement upon the obligations of the parties
with respect to Taxes, Tax Damages and Tax Contests, the indemnified party will
use commercially reasonable efforts to mitigate damages in respect of any Claim
for which it is seeking indemnification under this Article VIII.

 

(iii)                               With respect to the amount of any Damages
subject to indemnification under this Section 8.2 pursuant to any Claim
therefor, such Damages shall be calculated net of any insurance proceeds or
recoveries actually received as compensation or reimbursement for such Damages
by the Member Indemnified Party, on one hand, or Buyer Indemnified Party, on the
other hand,  that incurred such Damages, as applicable, from any other third
party; provided, however, that, notwithstanding the foregoing, nothing herein
shall be deemed to require any indemnified party to use efforts to effect
recovery of available insurance claims or recoveries from any third party after
denial by the insurer or third party of a submitted claim in connection with any
claim for any Damages (so that, for example and not by way of limitation, an
indemnified party shall not be required to file or prosecute any claim in
litigation or arbitration or other proceeding to effect recovery), or to
purchase insurance with respect to matters subject to indemnification hereunder,
and decisions regarding the purchase of such insurance shall be at each party’s
sole discretion.

 

(d)                                 Cooperation.  The indemnified party shall
cooperate in all reasonable respects with the indemnifying party and its
Representatives (including without limitation its attorneys) in the
investigation, trial and defense of such lawsuit or action and any appeal
arising therefrom; provided, however, that the indemnified party may, at its own
cost, participate in negotiations, arbitrations and the investigation, trial and
defense of such lawsuit or action and any appeal arising therefrom.  The parties
shall cooperate with each other in any notifications to insurers.  This
Section 8.2(d) shall not apply with respect to any Buyer Tax Contest or Seller
Tax Contest.

 

(e)                                  Defense of Claims.  If a claim for Damages
(a “Claim”) is to be made by a party entitled to indemnification hereunder
against the indemnifying party, the party claiming such indemnification shall,
give written notice (a “Claim Notice”) to the indemnifying party as soon as
practicable after the party entitled to indemnification becomes aware of any
fact, condition or event which may give rise to Damages for which
indemnification may be sought under this Section 8.2.  If any lawsuit or
enforcement action is filed against any party entitled to the benefit of
indemnity hereunder, written notice thereof shall be given to the indemnifying
party as promptly as practicable (and in any event within fifteen (15) calendar
days after the service of the citation or summons).  Any Claim Notice given by
the party entitled to indemnification to the indemnifying party pursuant to this
Agreement shall be made prior to the Expiration Date (except with

 

64

--------------------------------------------------------------------------------


 

respect to (i) Claims made in respect of Surviving Claims which must be made
prior to the expiration of the applicable statute of limitations for such claims
(giving effect to any waiver or extension thereof), and (ii) Surviving Tax
Claims, which must be made prior to the expiration of thirty (30) days after
expiration of the applicable statute of limitations (giving effect to any waiver
or extension thereof)), be in writing and shall (i) indicate that the party
entitled to indemnification has incurred, paid or accrued (in accordance with
GAAP) or, in good faith, believes it shall have to incur, pay or accrue (in
accordance with GAAP), Damages in an aggregate stated amount arising from such
Claim if it is reasonably possible to set forth an aggregate stated amount, and
(ii) a brief description, in reasonable detail (to the extent reasonably
available to the party entitled to indemnification), of the facts, circumstances
or events giving rise to the alleged Damages based on the Indemnified Party’s
good faith belief thereof, including the identity and address of any third-party
claimant and copies of any formal demand or complaint, the amount of Damages if
known, the date each such item was incurred, paid or accrued (in accordance with
GAAP) if known, or the basis for such anticipated Damages, and the specific
nature of the breach to which such item is related and whether the party
entitled to indemnification has notified the insurance carrier if applicable. 
The failure of any indemnified party to give timely notice hereunder shall not
affect rights to indemnification hereunder, except to the extent that the
indemnifying party has been materially damaged or prejudiced by such failure. 
After such notice, the indemnifying party may elect, by written notice to the
indemnified party, at the indemnifying party’s own expense, except in the case
of a Tax Contest, (i) to take control of the defense and investigation of such
lawsuit or action, (ii) to employ and engage attorneys of its own choice, but,
in any event, reasonably acceptable to the indemnified party, to handle and
defend the same unless the named parties to such action or proceeding (including
any impleaded parties) include both the indemnifying party and the indemnified
party and the indemnified party has been advised in writing by counsel that
there may be one or more legal defenses available to such indemnified party that
are different from or additional to those available to the indemnifying party,
in which event the indemnified party shall be entitled, at the indemnifying
party’s cost, risk and expense, to separate counsel of its own choosing and
(iii) to compromise or settle such lawsuit or action, which compromise or
settlement shall be made only with the written consent of the indemnified party,
such consent not to be unreasonably withheld.

 

(f)                                    If the indemnifying party fails to assume
the defense of such lawsuit or action within fifteen (15) calendar days after
receipt of the Claim Notice if required to do so under Section 8.2(e), the
indemnified party against which such lawsuit or action has been asserted will
(upon delivering notice to such effect to the indemnifying party) have the right
to undertake, at the indemnifying party’s cost and expense, the defense,
compromise or settlement of such lawsuit or action on behalf of and for the
account and risk of the indemnifying party; provided, however, in which event
the indemnifying party shall be entitled, at the indemnifying party’s cost, risk
and expense, to participate in such defense, compromise or settlement with
separate counsel of its own choosing; provided, further, that such lawsuit or
action shall not be compromised or settled without the written consent of the
indemnifying party, which consent shall not be unreasonably withheld.  If the
indemnified party settles or compromises such lawsuit or action without the
prior written consent of the indemnifying party, the indemnifying party

 

65

--------------------------------------------------------------------------------


 

will bear no liability hereunder for or with respect to such lawsuit or action
unless such consent has been requested and unreasonably denied.  In the event
the indemnified party assumes the defense of the lawsuit or action, the
indemnified party will keep the indemnifying party reasonably informed of the
progress of any such defense, compromise or settlement.  The indemnifying party
shall be liable for any settlement of any action effected pursuant to and in
accordance with this Section 8.2 and for any final judgment (subject to any
right of appeal) and the indemnifying party agrees to indemnify and hold
harmless an indemnified party from and against any Damages by reason of such
settlement or judgment.   This Section 8.2(f) shall not apply to any Tax
Contest.

 

8.3                                 Limitation on Indemnity/Commitments.

 

(a)                                  The indemnification obligations of the
Members (on the one hand) and JAMDAT and Buyer (on the other hand) with respect
to any breach of any representation or warranty or covenant or agreement
pursuant to Sections 8.2(a) or (b), respectively, shall be limited to Claims for
Damages made prior to the Expiration Date (except with respect to (i) Claims
made in respect of Surviving Claims which must be made prior to expiration of
the applicable statute of limitations for such claims (giving effect to any
waiver or extension thereof) and (ii) Surviving Tax Claims, which must be made
prior to expiration of thirty (30) days after expiration of the applicable
statute of limitations (giving effect to any waiver or extension thereof)).

 

(b)                                 Neither (i) the termination of the
representations or warranties contained herein, nor (ii) the expiration of the
indemnification obligations described in this Article VIII, will affect the
rights of a Person in respect of any Claim made by such Person received by the
indemnifying party prior to the Expiration Date (except with respect to (i)
Claims made in respect of Surviving Claims which must be made prior to the
expiration of the applicable statute of limitations for such claims (giving
effect to any waiver or extension thereof) and (ii) Surviving Tax Claims, which
must be made prior to expiration of thirty (30) days after expiration of the
applicable statute of limitations (giving effect to any waiver or extension
thereof)).

 

8.4                                 Exclusive Remedies.  From and after the
Closing, except for fraud or intentional misrepresentation of a party (“Fraud
Claims”) the sole and exclusive remedy of the Buyer Indemnified Parties against
the Buyer or JAMDAT for any Damages directly or indirectly incurred, paid or
accrued in connection with or resulting from or arising out of this Agreement
(including any breach or alleged breach and of the representations, warranties
or covenants or agreements of the other party under this Agreement) or any
certificate, document or instrument delivered by such party at or prior to the
Closing, is set forth in this Article VIII.  From and after the Closing, except
with respect to (a) Fraud Claims of a party, and (b) as provided in the last
sentence of Section 8.4, the sole and exclusive remedy of JAMDAT, the Buyer and
other Member Indemnified Parties against the Members for any Damages directly or
indirectly incurred, paid or accrued in connection with or resulting from or
arising out of this Agreement (including any breach or alleged breach and of the
representations, warranties or covenants or agreements of the other party under
this Agreement) or any certificate, document or instrument delivered by such
party at or prior to the Closing, is set forth in this Article VIII, and shall
be limited to and may only be satisfied by recourse to the Escrow Shares then
held in escrow,

 

66

--------------------------------------------------------------------------------


 

provided that with respect to any Surviving Claims and any Surviving Tax Claims
JAMDAT and the Buyer may seek recourse directly against the Members only (i) to
the extent that any Damages incurred by JAMDAT and the Buyer, in respect of such
Surviving Claims and Surviving Tax Claims cannot be satisfied by recourse to the
Escrow Shares, and (ii) up to a maximum amount equal to (x) the total value of
the Sale Consideration, less (y) the total amount of all previously satisfied
Claims.  Buyer, JAMDAT and the Members agree and acknowledge that the
limitations set forth herein shall be of no force or effect with respect to
Damages of Buyer or JAMDAT related to the Non-Competition Agreement, the
Registration Rights Agreement, the Lock Up Agreement or the License Agreement.

 

8.5                                 Buyer Tax Contest.  A Member Indemnified
Party designated by JAMDAT shall have sole control of any audit or examination
of any Tax Return filed by it or them (or any administrative appeal or
litigation relating thereto) at any time, including any such Tax Return for any
period beginning on or after the Closing Date (a “Buyer Tax Contest”), including
the right to pursue or forego any Buyer Tax Contest or continuation thereof;
provided, however, that (a) counsel for such Member Indemnified Party in any
Buyer Tax Contest involving a Claim for Tax Damages (a “Tax Claim”)shall consult
in good faith with a single counsel appointed for Seller in connection with such
Buyer Tax Contest and shall keep such Seller counsel reasonably informed
regarding such Buyer Tax Contest to the extent it pertains to any Tax Claim, and
(b) such Member Indemnified Party may not resolve or settle such Buyer Tax
Contest if any Member would be required to indemnify any Member Indemnified
Party, or otherwise be required to make a payment, as a result of such
resolution or settlement of the Buyer Tax Contest unless either (i) such Member
consents to that resolution or settlement (which consent shall not be
unreasonably withheld) or (ii) such Member Indemnified Party foregoes the right
to such indemnification by such Member and such resolution or settlement does
not impose upon a Member an obligation to make a payment for indemnification or
otherwise.

 

8.6                                 Straddle Period Returns.  A Member
Indemnified Party designated by JAMDAT shall control any audit or examination of
any Tax Return (or any administrative appeal or litigation relating thereto) for
any Straddle Period (“Straddle Period Tax Contest”), including the right to
pursue or forego any Straddle Period Tax Contest or continuation thereof;
provided, however, that, to the extent such Straddle Period Tax Contest involves
a Tax Claim, (i) the counsel for such Member Indemnified Party shall consult in
good faith with a single counsel appointed for all Members in connection with
such Straddle Period Tax Contest and shall keep such counsel reasonably informed
regarding such Straddle Period Tax Contest, and (ii) such Member Indemnified
Party may not resolve or settle such Straddle Period Tax Contest if any Member
would be required to indemnify any Member Indemnified Party, or otherwise be
required to make a payment, as a result of such resolution or settlement of the
Straddle Period Tax Contest unless either (A) such Member consents to that
resolution or settlement (which consent shall not be unreasonably withheld) or
(B) such Member Indemnified Party foregoes the right to such indemnification by
such Member and such resolution or settlement does not impose upon a Member an
obligation to make a payment for indemnification or otherwise.

 

8.7                                 Seller Tax Contests.  The Members shall have
sole control of any audit or examination of any Tax Return filed by the Company
for a period ending on or before the Closing Date and any related administrative
appeal or any litigation if such audit or examination and any related
administrative appeal or litigation is not a Buyer Tax Contest or a Straddle

 

67

--------------------------------------------------------------------------------


 

Period Tax Contest (a “Seller Tax Contest”), including the right to pursue or
forego any Seller Tax Contest or continuation thereof; provided, however, that
(i) counsel for the Members in any Seller Tax Contest shall consult in good
faith with a single counsel appointed for the Member Indemnified Parties and the
Company in connection with any Seller Tax Contest and shall keep such counsel
reasonably informed regarding such Seller Tax Contest, (ii) the Members shall
not resolve or settle any Seller Tax Contest if such resolution or settlement
would or could reasonably be anticipated to result in an increase in liability
for Tax of any Member Indemnified Party or the Company for any taxable period
(or portion thereof) beginning on or after Closing unless JAMDAT consents to
that resolution or settlement (which consent shall not be unreasonably
withheld), and (iii) the Members shall deliver to JAMDAT copies of all written
communications to and from any Governmental Body in respect of any such Seller
Tax Contest and will give JAMDAT the right to attend all conferences (telephonic
or otherwise), subject to JAMDAT’s execution of a commercially reasonable
confidentiality agreement.

 

ARTICLE 9

 

TERMINATION

 

9.1                                 Termination.  This Agreement may be
terminated, and the transactions contemplated hereby may be abandoned:

 

(a)                                  at any time before the Closing, by mutual
written agreement of JAMDAT and Buyer (on the one hand), and the Company and the
Members (on the other hand);

 

(b)                                 at any time before the Closing, by Buyer or
JAMDAT upon a breach of any representation, warranty, covenant or agreement on
the part of Company or the Members set forth in this Agreement, or if any
representation or warranty of Company or the Members shall have become untrue,
in either case such that the conditions set forth in Section 4.2(a) or 4.2(b)
would not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue, provided that if such
inaccuracy in Company’s or the Members’ representations and warranties or breach
by Company or the Members is curable by such party through the exercise of its
commercially reasonable efforts, then JAMDAT or Buyer may not terminate this
Agreement under this Section 9.1(b) for ten (10) calendar days after delivery of
written notice from Buyer or JAMDAT to Company and the Members of such breach
(it being understood that Buyer or JAMDAT may not terminate this Agreement
pursuant to this Section 9.1(b) if such breach by Company or the Members is
cured during such ten day period or if Buyer or JAMDAT shall have materially
breached this Agreement);

 

(c)                                  at any time before the Closing, by the
Company or the Members upon a breach of any representation, warranty, covenant
or agreement on the part of Buyer or JAMDAT set forth in this Agreement, or if
any representation or warranty of Buyer or JAMDAT shall have become untrue, in
either case such that the conditions set forth in Section 4.3(a) or 4.3(b) would
not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue, provided that if such
inaccuracy in Buyer’s or JAMDAT’s representations and warranties or breach by
Buyer or JAMDAT is curable by such party through the exercise of its
commercially reasonable efforts, then the Company or Members may not terminate
this Agreement under this Section 9.1(c) for ten days after delivery of written
notice

 

68

--------------------------------------------------------------------------------


 

from the Company or the Members to Buyer or JAMDAT of such breach (it being
understood that the Company or the Members may not terminate this Agreement
pursuant to this Section 9.1(c) if such breach by Buyer or JAMDAT is cured
during such ten day period or if the Company or the Members shall have
materially breached this Agreement);

 

(d)                                 at any time after April 30, 2005 by Buyer,
the Company and the Members upon notification of the non-terminating party by
the terminating party if the Closing shall not have occurred on or before such
date and such failure to consummate is not caused by a breach of this Agreement
by the terminating party.

 

9.2                                 Effect of Termination.  If this Agreement is
validly terminated pursuant to Section 9.1, this Agreement will forthwith become
null and void, and there will be no liability or obligation on the part of
JAMDAT, Buyer, the Company and the Members (or any of their respective officers,
directors, employees, agents or other representatives or Affiliates), except as
provided in the next succeeding sentence and except that the provisions with
respect to expenses in Section 10.6 and confidentiality in Section 10.9 will
continue to apply following any such termination.  Notwithstanding any other
provision in this Agreement to the contrary, upon termination of this Agreement
pursuant to Section 9.1(b), (c) or (d), JAMDAT and Buyer will remain liable to
the Company and the Members for any willful breach of this Agreement by JAMDAT
or Buyer existing at the time of such termination, and the Company and the
Members will remain liable to JAMDAT and Buyer for any willful breach of this
Agreement by the Company or the Members existing at the time of such
termination, and JAMDAT and Buyer, the Company and the Members may seek such
remedies, including damages and fees of attorneys, against the other with
respect to any such breach as are provided in this Agreement or as are otherwise
available at Law or in equity.

 

ARTICLE 10

 

MISCELLANEOUS

 

10.1                           Assignment.  Neither this Agreement nor any of
the rights or obligations hereunder may be assigned by any party without the
prior written consent of the other party; except that, JAMDAT or Buyer may,
without consent of the Members, assign all such rights and obligations to a
wholly-owned Subsidiary (or a partnership controlled by JAMDAT or Buyer) or
Subsidiaries of JAMDAT or Buyer or to a successor in interest to all of JAMDAT
or Buyer’s business which shall assume all obligations and Liabilities of Buyer
under this Agreement, provided that Buyer and JAMDAT shall also remain
responsible for all of its obligations under this Agreement.  Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

10.2                           Notices.  All notices, requests, demands and
other communications which are required or may be given under this Agreement
shall be in writing and shall be deemed to have been duly given when received if
personally delivered; when transmitted if transmitted by telecopy, electronic or
digital transmission method; the day after it is sent, if sent for next day
delivery to a domestic address by recognized overnight delivery service (e.g.,
Federal Express); and upon receipt, if sent by certified or registered mail,
return receipt requested.  In each case notice shall be sent to:

 

69

--------------------------------------------------------------------------------


 

If to the Members, Family Trust I or Family Trust II or, prior to the Closing,
the Company, addressed to:

 

Henk B. Rogers 2005 Dynasty Trust
Akemi M. Rogers 2005 Dynasty Trust

Henk Rogers

Akemi Rogers

1050 Lunalilo St., PH5
Honolulu, Hawaii 96822
Telephone:  (808) 528-2463
Facsimile No.:  (808) 528-1634

 

with a copy to:

 

Hong & Kwock, a Law Corporation

220 S. King St # 1220
Honolulu, HI 96813

Telephone: (808) 528-1400

Facsimile No.:  (808) 528-1404
Attn: David Kwock, Esq.

 

Prior to the Closing, if to the Company,

 

Blue Lava Wireless, LLC

2800 Woodlawn Drive, Suite 245

Honolulu, Hawaii 96822, USA

Attn.: Henk Rogers, Member
Attn: Akemi Rogers, Member
Telephone: (808) 539-3900
Facsimile No.: (808) 539-3831

 

with a copy to:

 

Fenwick & West LLP
Embarcadero Center West
275 Battery Street
San Francisco, CA 94111

Telephone: (415) 875-2300
Facsimile No.:  (415) 281-1350
Attn: Samuel B. Angus, Esq.

 

If to JAMDAT or Buyer, addressed to:

 

JAMDAT Mobile Inc.
3415 S. Sepulveda Blvd., Ste. 700
Los Angeles, CA 90034
Facsimile No.: (310) 397-0353
Attn: Craig S. Gatarz, Esq.

 

70

--------------------------------------------------------------------------------


 

with a copy to:

 

Sheppard, Mullin, Richter & Hampton LLP
800 Anacapa Street
Santa Barbara, CA  93101-2212
Facsimile: (805) 568-1955
Attn: C. Thomas Hopkins, Esq.

 

or to such other place and with such other copies as either party may designate
as to itself by written notice to the others.

 

10.3                           Choice of Law.  This Agreement shall be construed
in accordance with and governed by the laws of the State of California (without
giving effect to its choice of law principles), except with respect to matters
of law concerning the internal corporate or LLC affairs of any corporate entity
which is a party to or the subject of this Agreement, and as to those matters
the law of the jurisdiction under which the respective entity derives its powers
shall govern.

 

10.4                           Entire Agreement; Amendments and Waivers.  This
Agreement and the Transaction Documents, together with all exhibits and
schedules hereto and thereto (including the Disclosure Schedule and the other
agreements referred to herein), constitutes the entire agreement among the
parties pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties, including but not limited to the Letter of Intent
regarding Proposed Acquisitions dated February 10, 2005 and the Letter regarding
Exclusive Dealing dated March 23, 2005.  This Agreement may not be amended
except in an instrument in writing signed on behalf of each of the parties
hereto.  No amendment, supplement, modification or waiver of this Agreement
shall be binding unless executed in writing by the party to be bound thereby. 
No waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

 

10.5                           Multiple Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

10.6                           Expenses.  Each party to this Agreement will bear
its respective expenses incurred in connection with the preparation, execution
and performance of this Agreement and the Transactions.  In the event of
termination of this Agreement, the obligation of each party to pay its own
expenses will be subject to any rights of such party arising from a breach of
this Agreement by the other party. In the event the Transaction described hereto
is consummated, all expenses of the former Members related to the Transaction
described hereto shall be paid solely by those Members.

 

10.7                           Invalidity.  In the event that any one or more of
the provisions contained in this Agreement or in any other instrument referred
to herein, shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, then, to the maximum extent permitted by

 

71

--------------------------------------------------------------------------------


 

law, such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement or any other such instrument.

 

10.8                           Publicity.  Except as required by applicable
Legal Requirements, none of JAMDAT, Buyer, the Company nor the Members shall
issue any press release or make any public statement regarding this Agreement
and the Transactions contemplated hereby, without prior written approval of the
other parties; provided, however, that in the case of announcements, statements,
acknowledgments or revelations which either party is required by applicable
Legal Requirements to make, issue or release, the making, issuing or releasing
of any such announcement, statement, acknowledgment or revelation by the party
so required to do so by law shall not constitute a breach of this Agreement if
such party shall have given, to the extent reasonably possible, not less than
two (2) calendar days prior notice to the other party, and shall have attempted,
to the extent reasonably possible, to clear such announcement, statement,
acknowledgment or revelation with the other party and limit such announcement,
statement, acknowledgment or revelation to extent commercially reasonable
through confidential treatment or protective order.  Each party hereto agrees
that it will not unreasonably withhold any such consent or clearance.  JAMDAT
and Buyer shall have the right to issue or make an appropriate press release or
public announcement after the Closing.

 

10.9                           Confidential Information; No Disclosure.

 

(a)                                  Each party hereto will hold, and will use
its best efforts to cause its Affiliates, and their respective Representatives
to hold, in strict confidence from any Person (other than any such Affiliate or
Representative), unless (i) compelled to disclose by judicial or administrative
process (including without limitation in connection with obtaining the necessary
approvals of this Agreement and the Transactions of any Governmental Body) or by
other Legal Requirements or (ii) disclosed in a Proceeding brought by a party
hereto in pursuit of its rights or in the exercise of its remedies hereunder,
all documents, data and information concerning the other party or any of its
Affiliates furnished to it by the other party or such other party’s
Representatives in connection with this Agreement or the Transactions, except to
the extent that such documents or information can be shown to have been
(a) previously known by the party receiving such documents or information,
(b) in the public domain (either prior to or after the furnishing of such
documents or information hereunder) through no fault of such receiving party or
(c) later acquired by the receiving party from another source if the receiving
party is not aware that such source is under an obligation to another party
hereto to keep such documents and information confidential; provided that
following the Closing the foregoing restrictions will not apply to Buyer’s use
of documents and information concerning the Business and the Company furnished
by the Company hereunder or when a party has to assert rights against another
pursuant to this Agreement.  In the event the Transactions are not consummated,
upon the request of the other party, each party hereto, will, and will cause its
Affiliates and their respective Representatives to, promptly redeliver or cause
to be redelivered all copies of documents and information furnished by the other
party in connection with this Agreement or the Transactions and destroy or cause
to be destroyed all notes, memoranda, summaries, analyses, compilations and
other writings related thereto or based thereon prepared by the party furnished
such documents and information or its Representatives.  The obligations in this

 

72

--------------------------------------------------------------------------------


 

Section 10.9 shall be in addition to the obligations of the parties to that
certain Non-Disclosure Agreement between the Company and JAMDAT dated as of
February 4, 2005, which remains in full force and effect.

 

(b)                                 The parties hereto recognize that the laws
and public policies of the various states of the United States may differ as to
the validity and enforceability of covenants similar to those set forth in this
Section.  It is the intention of the parties that the provisions of this
Section be enforced to the fullest extent permissible under the laws and
policies of each jurisdiction in which enforcement may be sought and that the
unenforceability (or the modification to conform to such laws or policies) of
any provisions of this Section shall not render unenforceable, or impair, the
remainder of the provisions of this Section.  Accordingly, if any provision of
this Section shall be determined to be invalid or unenforceable, such invalidity
or unenforceability shall be deemed to apply only with respect to the operation
of such provision in the particular jurisdiction in which such determination is
made and not with respect to any other provision or jurisdiction;

 

(c)                                  The parties hereto acknowledge and agree
that any remedy at law for any breach of the provisions of this Section would be
inadequate and the Company hereby consents to the granting by any court of an
injunction or other equitable relief, without the necessity of actual monetary
loss being proved, in order that the breach or Threatened breach of such
provisions may be effectively restrained.

 

10.10                     Burden and Benefit.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  There are no third party beneficiaries of
this Agreement; provided, however, that any Person that is not a party to this
Agreement but, by the terms of Section 8.2, is entitled to indemnification,
shall be considered a third party beneficiary of this Agreement, with full
rights of enforcement as though such Person was a signatory to this Agreement.

 

10.11                     Service of Process; Consent to Jurisdiction.

 

(a)                                  Service of Process.  Each of the parties
hereto irrevocably consents to the service of any process, pleading, notices or
other papers by the mailing of copies thereof by registered, certified or first
class mail, postage prepaid, to such party at such party’s address set forth
herein, or by any other method provided or permitted under California law.

 

(b)                                 Consent and Exclusive Jurisdiction.  Each
party hereto irrevocably and unconditionally:  (i) agrees that any suit, action
or other legal proceeding arising out of this Agreement shall be brought only in
the United States District Court for the Central District of California or, if
such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in the County of Los Angeles, California;
(ii) consents to the exclusive jurisdiction of any such court in any such suit,
action or proceeding; and (iii) waives any objection which such party may have
to the laying of venue of any such suit, action or proceeding in any such court.

 

73

--------------------------------------------------------------------------------


 

10.12                     Attorneys’ Fees.  If any party to this Agreement
brings an action to enforce its rights under this Agreement, the prevailing
party shall be entitled to recover its costs and expenses, including without
limitation reasonable attorneys’ fees and legal costs and costs of accountants
and investigations, incurred in connection with such action, including any
appeal of such action.

 

10.13                     Representation by Counsel.  Each party hereto
represents and agrees with each other that it has been represented by or had the
opportunity to be represented by, independent counsel of its own choosing, and
that it has had the full right and opportunity to consult with its respective
attorney(s), that to the extent, if any, that it desired, it availed itself of
this right and opportunity, that it or its authorized officers (as the case may
be) have carefully read and fully understand this Agreement in its entirety and
have had it fully explained to them by such party’s respective counsel, that
each is fully aware of the contents thereof and its meaning, intent and legal
effect, and that it or its authorized officer (as the case may be) is competent
to execute this Agreement and has executed this Agreement free from coercion,
duress or undue influence.

 

10.14                     Titles.  The titles, captions or headings of the
Articles and Sections herein are inserted for convenience of reference only and
are not intended to be a part of or to affect the meaning or interpretation of
this Agreement.

 

10.15                     No Interpretation Against Drafter.  This Agreement and
the Transaction Documents are the product of negotiations between the parties
hereto represented by counsel and any rules of construction relating to
interpretation against the drafter of an agreement shall not apply to this
Agreement and are expressly waived.

 

10.16                     Additional Survival.  In addition to the survival of
representations and warranties and other provisions referenced in Section 8.1 of
this Agreement, which shall survive pursuant to the terms of such Section, the
obligations of the Members and Buyer contained in Articles II, III, VIII and X
of this Agreement shall survive the Closing Date indefinitely.

 

10.17                     Further Assurances.  The parties hereto agree (a) to
furnish upon request to each other such further information, (b) to execute and
deliver to each other such other documents, and (c) to do such other acts and
things, all as may be reasonably requested by another party hereto for the
purpose of carrying out the intent of this Agreement and the Transactions
contemplated by this Agreement.

 

10.18                     Interpretation.  All references to currency herein are
to United States dollars unless otherwise specified herein.  The words “include”
or “including” shall be deemed to be followed by “without limitation” or “but
not limited to” whether or not they are followed by such phrases or words of
like import.  References to any statute or statutory provision shall be
construed as a reference to the same as it may have been, or may be from time to
time e, amended, modified or re-enacted.  References to this “Agreement” or any
other agreement or document shall be construed as a reference to such agreement
or document as amended, modified or supplemented and in effect from time to time
and shall include a reference to any document which amends, modifies or
supplements it, or is entered into, made or given pursuant to or in accordance
with its terms.

 

74

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on their respective behalf, by their respective representatives
thereunto duly authorized, all as of the day and year first above written.

 

 

JAMDAT:

 

JAMDAT Mobile, Inc.



 

/s/ Mitch Lasky

 

By:

Mitch Lasky

Its:

Chief Executive Officer

 

 

BUYER:

 

JAMDAT Mobile (Hawaii) LLC

 

 

/s/ Mitch Lasky

 

By:

Mitch Lasky

 

Its:

Manager

 

 

 

THE COMPANY:

 

Blue Lava Wireless, LLC

 

 

/s/ Henk Rogers

 

By:

Henk Rogers

Its:

Co-Manager

 

 

/s/ Akemi Rogers

 

By:

Akemi Rogers

Its:

Co-Manager

 

MEMBERS:

 

 

/s/ Henk Rogers

 

Henk Rogers

 

S-1

--------------------------------------------------------------------------------


 

/s/ Akemi Rogers

 

 

 

 

 

Akemi Rogers

 

 

 

 

 

 

 


FAMILY TRUST I

 

 

Henk B. Rogers 2005 Dynasty Trust

 

 

By:

/s/ Akemi Rogers

 

Name:

Akemi Rogers

Its:

Trustee

 

 

Agreed:

/s/ Henk Rogers

 

 

 

 

Name: Henk Rogers, Settlor

 

 

FAMILY TRUST II

 

 

Akemi M. Rogers 2005 Dynasty Trust

 





By:

/s/ Henk Rogers

 

Name:

Henk Rogers

Its:

Trustee

 

 

Agreed:

/s/ Akemi Rogers

 

 

Name: Akemi Rogers, Settlor

 

S-2

--------------------------------------------------------------------------------